--------------------------------------------------------------------------------

Exhibit 10.9

 
This instrument was prepared by and
after recording return to:
KATTEN MUCHIN ROSENMAN LLP
2029 Century Park East, Suite 2600
Los Angeles, California 90067-3012
Attention: Christine N. Fitzgerald, Esq.




















LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT
AND FIXTURE FILING
 
Maguire Macquarie - Cerritos I, LLC,
a Delaware limited liability company
Grantor,


to


First American Title Insurance Company, as Trustee
(Trustee)


for the benefit of
 
LaSalle Bank National Association,
a national banking association
(Beneficiary)








 


--------------------------------------------------------------------------------





 
LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING
 
Table of Contents
 
 

 Paragraph
 Page       
1.
Payment of Indebtedness; Performance of Obligations
3
2.
Taxes and Other Obligations
3
3.
Reserves for Taxes/Ground Rents/Insurance/Replacement Reserve/Tenant
Improvements and Leasing Reserve.
3
4.
Use of Property
9
5.
Insurance and Condemnation
9
6.
Preservation and Maintenance of Property
14
7.
Protection of Beneficiary’s Security; Leases
14
8.
Inspection
15
9.
Books and Records
15
10.
Financial Statements
16
11.
Hazardous Substances
18
12.
Representations and Covenants.
18
13.
Lease Assignment
22
14.
Subordination, Non-Disturbance and Attornment Agreements/Estoppel Certificates.
22
15.
Transfers of the Property or Ownership Interests in Grantor; Assumption; Due on
Sale/Encumbrance.
22
16.
No Additional Liens
27
17.
Single Asset Entity
27
18.
Grantor and Lien Not Released
33
19.
Uniform Commercial Code Security Agreement and Fixture Filing
33

 
 
i

--------------------------------------------------------------------------------


 
20.
Events of Default; Acceleration of Indebtedness; Remedies
35
21.
Entry; Remedies
37
22.
Expenditures and Expenses
41
23.
Application of Proceeds of Sale
42
24.
Appointment of Receiver or Mortgagee in Possession
42
25.
Forbearance by Beneficiary Not a Waiver
42
26.
Waiver of Statute of Limitations
42
27.
Waiver of Homestead and Redemption
42
28.
Jury Trial Waiver
42
29.
Indemnification
43
30.
Duty to Defend
44
31.
ERISA
44
32.
No Oral Change
44
33.
Notice
45
34.
Successors and Assigns Bound; Joint and Several Liability; Agents; Captions
45
35.
Governing Law; Jurisdiction; Severability
45
36.
Release
46
37.
Covenants Running with the Land
46
38.
Terms
46
39.
Loss of Note
46
40.
Changes in the Laws Regarding Taxation
46
41.
Substitution of Trustee
46

 
 
ii

--------------------------------------------------------------------------------


 
42.
Exculpation
47
43.
Disclosure of Information
47
44.
Sale of Loan; Securitization
47
45.
Actions and Proceedings
49
46.
No Third Party Beneficiaries
49
47.
Customer Identification - USA Patriot Act Notice
49
48.
Exhibits and Riders
50
49.
Counterparts
50
50.
Disclaimers
50
51.
Clearing Account
51
52.
Cash Management Account
52
53.
No Offset
53
54.
Waivers
53
55.
Continuation of Payments
53
56.
Delivery of Recorded Mortgage
54
57.
Request for Notice
54

 
 
Exhibit A - Legal Description
Exhibit B - Personal Property Description
Exhibit C - Pending and Threatened Litigation


 

iii

--------------------------------------------------------------------------------





 
Defined Terms
 
As used in this Deed of Trust, the following terms shall have the following
meanings assigned to them:
 


Grantor
 
Maguire Macquarie - Cerritos I, LLC,
 
a Delaware limited liability company
 
Grantor’s Address
 
333 South Grand Avenue, Suite 400
Los Angeles, California 90071
 
Attention: Robert F. Maguire III and Mark T. Lammas, Esq.
 
Property Address
 
Cerritos Corporate Center
12900 Park Plaza Drive & 12911 183rd Street
Cerritos, Los Angeles County, California
 
Beneficiary
 
LaSalle Bank National Association, a national banking association, and its
successors and assigns as holders of the Note
 
Beneficiary’s Address
 
135 South LaSalle Street, Suite 3410
Chicago, Illinois 60603
Attention: Real Estate Capital Markets
Re: Cerritos Corporate Center
 
Trustee
 
First American Title Insurance Company
 
Trustee’s Address
 
550 South Hope Street, Suite 1950
Los Angeles, California 90071
 
Note
 
That Promissory Note of even date herewith made by Grantor to the order of
Beneficiary in the Principal Amount, together with all notes issued in
substitution or exchange therefor, as any of the foregoing may be amended,
consolidated, modified or supplemented from time to time
 
Principal Amount
 
$95,000,000.00
 
Maturity Date
 
February 1, 2016
 
Land
 
The property described on Exhibit A to this Deed of Trust
 
Personal Property
 
The property described on Exhibit B to this Deed of Trust
 
Replacement Reserve
Monthly Payment
 
$5,441.67
 
TI and Leasing Reserve
Monthly Payment
 
Zero Dollars
 
Permitted Use
 
Office
 
Guarantor
 
Maguire Macquarie Office, LLC,
a Delaware limited liability company
333 South Grand Avenue, Suite 400
Los Angeles, California 90071

 


--------------------------------------------------------------------------------





 
THIS LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING (“Deed of
Trust”) is made as of the 5th day of January, 2006, by Grantor to Trustee, for
the benefit of Beneficiary.
 
R E C I T A L S:
 
A. Grantor has executed and delivered to Beneficiary the Note (which is
hereinafter referred to as the “Note”), providing for monthly installments of
principal and interest, with the balance thereof, if not sooner due or paid as
set forth in the Note, due and payable on the Maturity Date;
 
B. Beneficiary wishes to secure (i) the prompt payment of the Note, together
with all interest thereon in accordance with the terms of the Note, as well as
the prompt payment of any additional indebtedness accruing to Beneficiary on
account of any future payments, advances or expenditures made by Beneficiary
pursuant to the Note or this Deed of Trust or any other agreement, document, or
instrument securing the payment of the indebtedness evidenced by the Note (the
Note, this Deed of Trust, and any other documents evidencing or securing the
indebtedness evidenced by the Note or executed in connection therewith, and any
modification, renewal, and/or extension thereof, are hereinafter collectively
referred to as the “Loan Documents”), and (ii) the prompt performance of each
and every covenant, condition, and agreement now or hereafter arising contained
in the Loan Documents of Grantor. All payment obligations of Grantor or any
Guarantor are hereinafter sometimes collectively referred to as the
“Indebtedness” and all other obligations of Grantor or any Guarantor are
hereinafter sometimes collectively referred to as the “Obligations”; and
 
C. The Schedule of Defined Terms appearing immediately before this page is
incorporated into this Deed of Trust by reference with the same force and effect
as if contained in the body hereof.
 
NOW, THEREFORE, TO SECURE TO BENEFICIARY the repayment of the Indebtedness and
the performance of the Obligations, Grantor has mortgaged, given, granted,
bargained, sold, alienated, enfeoffed, transferred, conveyed, confirmed,
warranted, pledged, assigned, hypothecated and granted and by these presents
Grantor has executed this Deed of Trust and does hereby irrevocably mortgage,
give, grant, bargain, sell, alien, enfeoff, transfer, convey, confirm, warrant,
pledge, assign, hypothecate and grant a security interest in and to Trustee, IN
TRUST, WITH POWER OF SALE and right of entry and possession, the following
described property and all proceeds thereof (which property is hereinafter
sometimes collectively referred to as the “Property”):
 
A. A leasehold interest in the Land;
 
B. All improvements of every nature whatsoever now or hereafter situated on the
Land and owned by Grantor (the “Improvements”), and all machinery, furnishings,
equipment, fixtures (the “Fixtures”), mechanical systems and other personal
property now or hereafter owned by Grantor and used in connection with the
operation of the Improvements;
 
C. All easements, rights-of-way, strips and gores of land, streets, ways,
alleys, passages, sewer rights, water, water courses, water rights and powers,
air rights and development rights, and
 

1

--------------------------------------------------------------------------------





 
all estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments and appurtenances of any nature whatsoever, in any way belonging,
relating or pertaining to the Land and the Improvements and the reversion and
reversions, remainder and remainders, and all land lying in the bed of any
street, road or avenue, opened or proposed, in front of or adjoining the Land,
to the center line thereof and all the estates, rights, titles, interests, dower
and rights of dower, curtesy and rights of curtesy, property, possession, claim
and demand whatsoever, both at law and in equity, of Grantor of, in and to the
Land and the Improvements and every part and parcel thereof, with the
appurtenances thereto;
 
D. All agreements affecting the use, enjoyment or occupancy of the Land and/or
Improvements now or hereafter entered into (the “Leases”), including that
certain Cerritos Towne Center Ground Lease dated as of August 24, 1998 by and
between The Cerritos Redevelopment Agency, a public body corporate and politic
(“Ground Lessor”), as landlord, and Commonwealth/Cousins I, LLC, a Delaware
limited liability company, as tenant, as amended (the “Ground Lease”), including
any and all guaranties of such Leases, and the immediate and continuing right to
collect all rents, income, receipts, royalties, profits, issues, service
reimbursements, fees, accounts receivables, revenues and prepayments of any of
the same from or related to the Land and/or Improvements from time to time
accruing under the Leases and/or the operation of the Land and/or Improvements
(the “Rents”), reserving to Grantor, however, so long as no “Event of Default”
(hereinafter defined) has occurred hereunder, a revocable license to receive and
apply the Rents in accordance with the terms and conditions of Paragraph 13 of
this Deed of Trust;
 
E. The Personal Property;
 
F. All awards or payments, including interest thereon, which may heretofore and
hereafter be made with respect to the Land and the Improvements, whether from
the exercise of the right of eminent domain or condemnation (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
said rights), or for a change of grade, or for any other injury to or decrease
in the value of the Land and Improvements;
 
G. All proceeds of and any unearned premiums on any insurance policies covering
the Property, including, without limitation, the right to receive and apply the
proceeds of any insurance, judgments, or settlements made in lieu thereof, for
damage to the Property;
 
H. All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing including, without limitation, proceeds of insurance and condemnation
awards, into cash or liquidation claims;
 
I. The Clearing Account and Cash Management Account (as those terms are
hereinafter defined) and all deposits therein as hereinafter provided for in
this Deed of Trust; and
 
J. Any and all proceeds and products of any of the foregoing and any and all
other security and collateral of any nature whatsoever, now or hereafter given
for the repayment of the Indebtedness and the performance of Grantor’s
obligations under the Loan Documents, including (without limitation) the
Replacement Reserve, the TI and Leasing Reserve, the Cingular Reserve and all
other escrows established with Beneficiary by Grantor.
 
 

2

--------------------------------------------------------------------------------





 
AND without limiting any of the other provisions of this Deed of Trust, to the
extent permitted by applicable law, Grantor expressly grants to Beneficiary, as
a secured party, a security interest in the portion of the Property that is or
may be subject to the provisions of the Uniform Commercial Code that are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures are collectively referred to as the “Real
Property”) appropriated to the use thereof and, whether affixed or annexed to
the Real Property or not, shall for the purposes of this Deed of Trust be deemed
conclusively to be real estate and mortgaged hereby.
 
TO HAVE AND TO HOLD the Property and all parts thereof, together with the rents,
issues, profits and proceeds thereof, unto Beneficiary and to the use, benefit
and advantage of Beneficiary, forever, in Trust, subject, however, to the terms,
covenants, and conditions herein.
 
At no time shall the principal amount of the Indebtedness, not including sums
advanced in accordance herewith to protect the security of this Deed of Trust,
exceed two hundred percent (200%) of the original amount of the Note.
 
Grantor covenants and agrees with Trustee and Beneficiary as follows:
 
1. Payment of Indebtedness; Performance of Obligations. Grantor shall promptly
pay when due the Indebtedness and shall promptly perform all Obligations.
 
2. Taxes and Other Obligations. Grantor shall pay, when due, and before any
interest, collection fees or penalties shall accrue, all taxes, assessments,
fines, impositions and other charges and obligations, including charges and
obligations for any present or future repairs or improvements made on the
Property, or for any other goods or services or utilities furnished to the
Property, which may become a lien on or charge against the Property prior to
this Deed of Trust, subject, however, to Grantor’s right to contest such lien or
charge upon the posting of security reasonably satisfactory to Beneficiary so
long as such contest stays the enforcement or collection of such lien or charge.
Should Grantor fail to make such payments, Beneficiary may, at its option and at
the expense of Grantor, pay the amounts due for the account of Grantor. Upon the
request of Beneficiary, Grantor shall immediately furnish to Beneficiary all
notices of amounts due and receipts evidencing payment. Grantor shall promptly
notify Beneficiary of any lien on all or any part of the Property and shall
promptly discharge any unpermitted lien or encumbrance.
 
3. Reserves for Taxes/Ground Rents/Insurance/Replacement Reserve/Tenant
Improvements and Leasing Reserve/Cingular Reserve.
 
(a) At the time of the closing of the Loan, Grantor shall pay to Beneficiary a
sum equal to $43,942.27 (“Ground Rent Deposit”), representing one (1) month of
rent due under the Ground Lease (the “Ground Lease Reserve”), which shall be
held by Beneficiary as additional security for the Loan. In addition, unless
such payments are being paid in full directly to Ground Lessor by Cingular (as
defined in clause (f) below) pursuant to the Phase I Lease (as defined in clause
(f) below) and the Phase II Lease (as defined in clause (f) below), Grantor
shall pay to Beneficiary for deposit into the Ground Lease Reserve, at the time
of and in addition to the monthly installments of principal and/or interest due
under the Note, a sum equal to the amount estimated by Beneficiary from time to
time to be sufficient to
 

3

--------------------------------------------------------------------------------





 
enable Beneficiary to pay before they become due and payable all ground rents
under the Ground Lease. Grantor shall notify Beneficiary promptly of any changes
to the amounts, schedules and instructions for payment of any obligations due
under the Ground Lease of which Grantor has or obtains knowledge and authorizes
Beneficiary or its agent to obtain the bills for ground rents directly from the
appropriate Ground Lessor. So long as no Event of Default exists hereunder,
Beneficiary shall apply the sums so paid by Grantor to pay such ground rents. In
making any such payments, Beneficiary may do so according to any bill, statement
or estimate obtained by Beneficiary in good faith, without inquiry into the
accuracy of such bill, statement or estimate or into the validity thereof. The
Ground Lease Reserve may be commingled with the general funds of Beneficiary and
such Ground Lease Reserve shall not constitute trust funds. The funds contained
in the Ground Lease Reserve shall bear interest for the benefit of Grantor at
the rate of interest which is the lower of (i) the amount paid from time to time
by Beneficiary on commercial money market accounts; or (ii) the return on
permitted investments to be made with the funds by any third party servicer,
rating agency or loan purchaser (“Reserve Interest Rate”), and all such interest
shall be added to and become part of the Ground Lease Reserve, provided
Beneficiary shall make no representation or warranty as to the actual rate of
interest. If such amount on deposit with Beneficiary is insufficient to fully
pay such ground rents, Grantor shall, within 10 days following notice at any
time from Beneficiary, deposit such additional sum as may be required for the
full payment of such ground rents. Grantor hereby grants Beneficiary a first
priority security interest in such funds and Grantor shall execute any other
documents and take any other actions necessary to provide Beneficiary with such
a perfected security interest. Upon the Maturity Date, the moneys then remaining
on deposit with Beneficiary or its agent in the Ground Lease Reserve shall, at
Beneficiary’s option, be applied against the Indebtedness. The obligation of
Grantor to pay ground rents due under the Ground Lease is not affected or
modified by the provisions of this paragraph.
 
Notwithstanding the foregoing, other than the Ground Rent Deposit, Beneficiary
agrees to defer its right under this Mortgage to require monthly deposits of the
ground rents into the Ground Lease Reserve as long as there exists no Event of
Default (or event with which notice or lapse of time or both could constitute an
Event of Default) under the Loan Documents. If Beneficiary determines that such
condition is not satisfied, then in addition to Beneficiary’s other remedies
under applicable law and under the Loan Documents, Beneficiary may require that
Grantor immediately commence making monthly deposits of the ground rents due
under the Ground Lease in an amount determined by Lender for such purpose into
the Ground Lease Reserve.
 
(b) Unless at any given time such payments are being paid in full directly by
Cingular pursuant to the Phase I Lease and the Phase II Lease, Grantor shall pay
to Beneficiary, at the time of and in addition to the monthly installments of
principal and/or interest due under the Note, a sum equal to 1/12 of the amount
estimated by Beneficiary from time to time to be sufficient to enable
Beneficiary to pay at least 30 days before they become due and payable, all
taxes, assessments and other similar charges levied against the Property. So
long as no Event of Default exists hereunder, Beneficiary shall apply the sums
so paid by Grantor to pay such tax items. In making any such payments,
Beneficiary may do so according to any bill, statement or estimate obtained by
Beneficiary in good faith, without inquiry into the accuracy of such bill,
statement or estimate or into the validity thereof.
 

4

--------------------------------------------------------------------------------





 
These sums may be commingled with the general funds of Beneficiary, and no
interest shall be payable thereon nor shall these sums constitute trust funds.
If such amount on deposit with Beneficiary is insufficient to fully pay such tax
items, if applicable, Grantor shall, within 10 days following notice at any time
from Beneficiary, deposit such additional sum as may be required for the full
payment of such tax items. Grantor hereby grants Beneficiary a first priority
security interest in such funds and Grantor shall execute any other documents
and take any other actions necessary to provide Beneficiary with such a
perfected security interest. Upon the Maturity Date, the moneys then remaining
on deposit with Beneficiary or its agent shall, at Beneficiary’s option, be
applied against the Indebtedness. The obligation of Grantor to pay such tax
items is not affected or modified by the provisions of this paragraph.
 
(c) Grantor shall pay to Beneficiary, at the time of and in addition to the
monthly installments of principal and/or interest due under the Note, a sum
equal to 1/12 of the amount estimated by Beneficiary from time to time to be
sufficient to enable Beneficiary to pay at least 30 days before they become due
and payable, all insurance premiums due for the renewal, on an annual basis, of
the coverage afforded by the insurance policies required hereunder upon the
expiration thereof. So long as no Event of Default exists hereunder, Beneficiary
shall apply the sums so paid by Grantor to pay such insurance premiums. In
making any such payment, Beneficiary may do so according to any bill, statement
or estimate obtained by Beneficiary in good faith, without inquiry into the
accuracy of such bill, statement or estimate or into the validity thereof. These
sums may be commingled with the general funds of Beneficiary, and no interest
shall be payable thereon nor shall these sums constitute trust funds. If such
amount on deposit with Beneficiary is insufficient to fully pay such insurance
premiums, Grantor shall, within 10 days following notice at any time from
Beneficiary, deposit such additional sum as may be required for the full payment
of such insurance premiums. Grantor hereby grants Beneficiary a first priority
security interest in such funds and Grantor shall execute any other documents
and take any other actions necessary to provide Beneficiary with such a
perfected security interest. Upon the Maturity Date, the moneys then remaining
on deposit with Beneficiary or its agent shall, at Beneficiary’s option, be
applied against the Indebtedness. The obligation of Grantor to pay such
insurance premiums is not affected or modified by the provisions of this
paragraph.
 
(d) At the time of and in addition to the monthly installments of principal
and/or interest due under the Note, Grantor shall pay to Beneficiary the
Replacement Reserve Monthly Payment (such payments shall be referred to as the
“Replacement Reserve”) until such time as the balance in the Replacement Reserve
equals $65,300.00 (the “Minimum Replacement Reserve Balance”). Thereafter, if at
anytime there is a draw causing the Replacement Reserve to contain less than the
Minimum Replacement Reserve Balance, Grantor shall continue to pay Beneficiary
for deposit into the Replacement Reserve, the Replacement Reserve Monthly
Payment until the balance in the Replacement Reserve again equals the Minimum
Replacement Reserve Balance. Whenever the balance in the Replacement Reserve
again equals the Minimum Replacement Reserve Balance, Grantor may suspend making
monthly payments into the Replacement Reserve. The Replacement Reserve may be
commingled with the general funds of Beneficiary and no interest shall be
payable thereon nor shall such Replacement Reserve constitute trust funds. The
funds contained in the Replacement Reserve shall be utilized by Grantor solely
for exterior,
 

5

--------------------------------------------------------------------------------





 
structural, HVAC, roof, foundation and mechanical improvements that are
customarily accounted for as capital expenses, and other capital improvements
reasonably approved in advance by Beneficiary. Beneficiary shall make
disbursements from the Replacement Reserve for the actual cost of such items and
approved capital improvements upon Grantor’s providing Beneficiary with
receipts, invoices, lien waivers, photographs and other documentation deemed
necessary by Beneficiary to insure that the work and/or materials related to the
requested disbursement have been completed and/or provided, with minimum draws
of $5,000.00, which shall occur no more frequently than once per month. Upon the
Maturity Date, the moneys then remaining on deposit with Beneficiary or its
agent shall, at Beneficiary’s option, be applied against the Indebtedness.
Grantor hereby grants Beneficiary a first priority security interest in the
Replacement Reserve and Grantor shall execute any other documents and take any
other actions necessary to provide Beneficiary with such a perfected security
interest in the Replacement Reserve.
 
(e) At the time of and in addition to the monthly installments of principal
and/or interest due under the Note, Grantor shall pay to Beneficiary monthly
deposits in the amount of the TI and Leasing Reserve Monthly Payment, if any,
for approved tenant improvements and leasing commissions (such payments shall be
referred to as the “TI and Leasing Reserve”). The TI and Leasing Reserve may be
commingled with the general funds of Beneficiary and such TI and Leasing Reserve
shall not constitute trust funds. The funds contained in the TI and Leasing
Reserve shall bear interest for the benefit of Grantor at the Reserve Interest
Rate and all such interest shall be added to and become a part of the TI and
Leasing Reserve, provided Beneficiary shall make no representation or warranty
as to the actual rate of interest. The funds contained in the TI and Leasing
Reserve shall be disbursed to Grantor solely to pay for tenant improvements and
leasing commissions due pursuant to leases entered into in accordance with the
requirements of Paragraph 7 hereof or otherwise approved by Beneficiary, but
only when the tenants under such leases are in occupancy, open for business, and
paying full contractual rent without any right of offset or rent abatement.
Beneficiary shall make disbursements from the TI and Leasing Reserve for the
actual cost of such approved tenant improvements and leasing commissions upon
Grantor’s providing Beneficiary with receipts, invoices, lien waivers,
photographs and other documentation deemed necessary by Beneficiary to insure
that the work and/or materials related to the requested disbursement have been
completed and/or provided, with minimum draws of $5,000.00, which shall occur no
more frequently than once per month. Upon the Maturity Date, the moneys then
remaining on deposit with Beneficiary or its agent shall, at Beneficiary’s
option, be applied against the Indebtedness. Grantor hereby grants Beneficiary a
first priority security interest in the TI and Leasing Reserve and shall execute
any other documents and take any other actions necessary to provide Beneficiary
with such a perfected security interest in the TI and Leasing Reserve.
 
Notwithstanding the foregoing, without waiving any of Grantor’s leasing
restrictions and obligations under the Loan Documents, Beneficiary agrees to
defer its right under this Deed of Trust to require monthly deposits of the TI
and Leasing Reserve Monthly Payment into the TI and Leasing Reserve as long as
there exists no Event of Default (or event with which notice or lapse of time or
both could constitute an Event of Default) under the Loan Documents and the
following conditions are met to Beneficiary’s satisfaction:
 
 

6

--------------------------------------------------------------------------------





 

 
(w)
The sole owner of the Property is Grantor or a successor entity which is
approved under the terms of the Loan Documents or which Beneficiary has approved
in writing (not only as an acceptable Transferee (as hereinafter defined) and
assignee generally, but also an entity that has sufficient credit worthiness
that Beneficiary agrees to suspend the TI and Leasing Reserve Monthly Payment
specifically with respect to that successor entity also),

 

 
(z)
The Debt Service Coverage Ratio (as defined in the Cash Management Agreement)
does not fall below 1.10 to 1.0.

 
If Beneficiary determines that such condition is not satisfied, then in addition
to Beneficiary’s other remedies under applicable law and under the Loan
Documents, Beneficiary may require that Grantor immediately commence making
monthly deposits of the TI and Leasing Reserve Monthly Payment in an amount
reasonably determined by Beneficiary for such purpose (based upon Beneficiary’s
standard underwriting as to the expected vacancy at the Property and the
corresponding tenant improvement and leasing commission requirements with
respect to such expected vacancies) into the TI and Leasing Reserve.
 
(f) If that certain Lease between Grantor, as landlord, and New Cingular
Wireless Services, Inc., a Delaware corporation (“Cingular”), as tenant, dated
January 18, 2000 (“Phase II Lease”) is not renewed by Cingular on or before
November 30, 2009 for a term which extends to January 1, 2020 or later, at a
rental rate which is equal to or greater than the rental rate under the Phase II
Lease at the time such Phase II Lease expires, and for all of the space at the
Property leased by Cingular as of the date hereof pursuant to the Phase II Lease
(“Phase II Premises”) (any renewal meeting all such requirements a “Phase II
Renewal”), then at the time of and in addition to the monthly installments of
principal and/or interest due under the Note beginning December 1, 2009 and
ending May 31, 2011, Grantor shall pay to Beneficiary monthly deposits in the
amount of (i) $111,111.11 (“Cingular Reserve A”), plus (ii) $0.66 per rentable
square foot of the Phase II Space not then subject to a Phase II Renewal or a
Replacement Lease (“Cingular Reserve B”). If that certain Lease between Grantor,
as landlord, and Cingular, as tenant, dated October 30, 1998 (“Phase I Lease”)
is not renewed by Cingular on or before March 31, 2013 for a term which extends
to January 1, 2020 or later, at a rental rate which is equal to or greater than
the rental rate under the Phase I Lease at the time such Phase I Lease expires,
and for all of the space at the Property leased by Cingular as of the date
hereof pursuant to the Phase I Lease (“Phase I Premises”) (any renewal meeting
all such requirements a “Phase I Renewal”), then at the time of and in addition
to the monthly installments of principal and/or interest due under the Note
beginning April 1, 2013 and ending September 30, 2014, Grantor shall pay to
Beneficiary monthly deposits in the amount of $0.88 per rentable square foot of
the Phase I Premises not then subject to a Phase I Renewal or a Replacement
Lease (“Cingular Reserve C”) (the Cingular Reserve A, the Cingular Reserve B and
the Cingular Reserve C are referred to collectively herein as the “Cingular
Reserve”). The Cingular Reserve may be commingled with the general funds of
Beneficiary and such Cingular Reserve shall not constitute trust funds. The
funds contained in the Cingular Reserve shall bear interest for the benefit of
Grantor at the Reserve Interest Rate and all such interest shall be added to and
 

7

--------------------------------------------------------------------------------





 
become a part of the Cingular Reserve, provided Beneficiary shall make no
representation or warranty as to the actual rate of interest..
 
The funds contained (i) in the Cingular Reserve B shall be disbursed to Grantor
solely to pay for tenant improvements and leasing commissions in connection with
the Phase II Premises, and (ii) in the Cingular Reserve C shall be disbursed to
Grantor solely to pay for tenant improvements and leasing commissions in
connection with the Phase I Premises, in either case due pursuant to leases
entered into in accordance with the requirements of Paragraph 7 hereof or
otherwise approved by Beneficiary; provided, however, that prior to such time as
the tenants under the applicable leases are in occupancy, open for business, and
paying full contractual rent without any current right of offset or rent
abatement (“Full Occupancy”), Beneficiary shall only disburse (A) to the extent
the tenant under the applicable lease is then rated “investment grade” by
Standard & Poors, 100% of the funds Grantor is entitled to pursuant to this
paragraph, and (B) for all other tenants, 50% of the funds Grantor is entitled
to pursuant to this paragraph, with the remaining 50% to be disbursed to Grantor
at such time as the applicable tenant is in Full Occupancy. Beneficiary shall
make disbursements from the Cingular Reserve B and Cingular Reserve C for the
actual cost of such approved tenant improvements and leasing commissions upon
Grantor’s providing Beneficiary with receipts, invoices, lien waivers,
photographs and other documentation deemed necessary by Beneficiary to insure
that the work and/or materials related to the requested disbursement have been
completed and/or provided, with minimum draws of $5,000.00, which shall occur no
more frequently than once per month. No disbursements to Grantor from the
Cingular Reserve A shall occur unless and until a Cingular Release Event (as
defined below) occurs.
 
If at any time following the first required payment of funds into the Cingular
Reserve, as long as there exists no Event of Default (or event with which notice
or lapse of time or both could constitute an Event of Default) under the Loan
Documents, and either (i) both a Phase II Renewal for all of the Phase II
Premises and a Phase I Renewal for all of the Phase I Premises occurs, or (ii)
Grantor re-leases both the entire Phase I Premises and the entire Phase II
Premises to a replacement tenant or tenants (which may include Cingular)
pursuant to triple net Lease(s) (i.e., such tenant pays to Grantor as additional
rent its proportionate share of the taxes, insurance premiums and common area
maintenance charges and other similar charges for the Property) approved by
Beneficiary in accordance with Paragraph 7 below, for rental rate(s) equal to or
greater than $8,747,542.00 in total aggregate actual annual base rent
(specifically excluding any reimbursements or other additional rent payable to
Grantor such as tenant’s share of taxes, insurance premiums or common area
maintenance charges), for a term which extends to January 1, 2020 or later (any
such Lease a “Replacement Lease”), and such tenant or tenants under such
Replacement Lease(s) are in occupancy, open for business and paying full
contractual rent without any current right of offset or rent abatement, then
Beneficiary shall disburse to Grantor the entire amount then on deposit in the
Cingular Reserve (a “Cingular Release Event”).
 
Upon the Maturity Date, the moneys then remaining on deposit with Beneficiary or
its agent in the Cingular Reserve shall, at Beneficiary’s option, be applied
against the Indebtedness. Grantor hereby grants Beneficiary a first priority
security interest in the
 

8

--------------------------------------------------------------------------------





 
Cingular Reserve and shall execute any other documents and take any other
actions necessary to provide Beneficiary with such a perfected security interest
in the Cingular Reserve.
 
(g) Upon the occurrence of an Event of Default, Beneficiary may apply any
amounts then held in any of the Reserves described above to the payment of the
Indebtedness in such order as Beneficiary may elect in its sole and absolute
discretion.
 
4. Use of Property. Unless required by applicable law, Grantor shall not permit
changes in the use of any part of the Property from the use existing at the time
this Deed of Trust was executed, which use Grantor represents and warrants is
limited to the Permitted Use and related uses. Grantor shall not initiate or
acquiesce in a change in the zoning classification of the Property without
Beneficiary’s prior written consent.
 
5. Insurance and Condemnation. Grantor shall obtain and maintain, or cause to be
maintained, insurance for Grantor and the Property providing at least the
following coverages:
 
(a) comprehensive all risk insurance (“Special Form”) including, but not limited
to, loss caused by any type of windstorm or hail on the Improvements and the
Personal Property, (i) in an amount equal to one hundred percent (100%) of the
“Full Replacement Cost,” which for purposes of this Deed of Trust shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation; (ii)
containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions or to be written on a no
co-insurance form; (iii) providing for no deductible in excess of Fifty Thousand
and 00/100 Dollars ($50,000.00) for all such insurance coverage excluding
windstorm and earthquake and (iv) if any of the Improvements or the use of the
Property shall at any time constitute legal non-conforming structures or uses,
coverage for loss due to operation of law in the following amounts: value of
undamaged portion to be included in the building limit, demolition debris
removal at 10% of the building value and increased cost of construction at 10%
of the building value. In addition, Grantor shall obtain: (A) if any portion of
the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, or
such excess flood coverage as Beneficiary shall reasonably require based upon
then prevailing industry standards for lenders making securitized loans
substantially similar to the Loan, and (B) earthquake insurance in amounts not
less than the product of the probable maximum loss applicable to the Property as
set forth in a seismic report prepared by a seismic engineer or other qualified
consultant reasonably approved by Beneficiary, multiplied by the replacement
cost of the Improvements less the amount attributable to a five percent (5%)
deductible applicable to the total insured value at risk, and in form and
substance satisfactory to Beneficiary, in the event the Property is located in
an area with a high degree of seismic activity;
 
(b) business income insurance (i) with loss payable to Beneficiary; (ii)
covering all risks required to be covered by the insurance provided for in
subparagraph (a) above; (iii)
 

9

--------------------------------------------------------------------------------





 
in an amount equal to one hundred percent (100%) of the projected gross revenues
from the operation of the Property (as reduced to reflect expenses not incurred
during a period of restoration or repair) for a period of at least eighteen (18)
months after the date of the loss or damage by fire or other casualty; and (iv)
containing an extended period of indemnity endorsement which provides that after
the physical loss to the Improvements and Personal Property has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of six (6) months
from the date that the Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period. The amount of such business income insurance
shall be determined prior to the date hereof and at least once each year
thereafter based on Grantor’s reasonable estimate of the gross revenues from the
Property for the succeeding twenty-four (24) month period. All proceeds payable
to Beneficiary pursuant to this subsection shall be held by Beneficiary and
shall be applied to the obligations secured by the Loan Documents from time to
time due and payable hereunder and under the Note; provided, however, that
nothing herein contained shall be deemed to relieve Grantor of its obligations
to pay the obligations secured by the Loan Documents on the respective dates of
payment provided for in this Deed of Trust and the other Loan Documents except
to the extent such amounts are actually paid out of the proceeds of such
business income insurance;
 
(c) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (i) owner’s contingent or protective
liability insurance, otherwise known as Owner Contractor’s Protective Liability,
covering claims not covered by or under the terms or provisions of the above
mentioned commercial general liability insurance policy and (ii) the insurance
provided for in subparagraph (a) above written in a so-called builder’s risk
completed value form, if not otherwise provided for by the all risk insurance
policy, (A) on a non-reporting basis, (B) against all risks insured against
pursuant to subparagraph (a) above, (C) including permission to occupy the
Property and (D) with an agreed amount endorsement waiving co-insurance
provisions;
 
(d) comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Beneficiary on terms consistent with the commercial property
insurance policy required under subparagraph (a) above;
 
(e) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (i) to be on the so-called “occurrence” form with a
combined limit of not less than Two Million and 00/100 Dollars ($2,000,000.00)
in the aggregate and One Million and 00/100 Dollars ($1,000,000.00) per
occurrence; (ii) to continue at not less than the aforesaid limit until required
to be changed by Beneficiary in writing by reason of changed economic conditions
making such protection inadequate and (iii) to cover at least the following
hazards: (A) premises and operations; (B) products and completed operations on
an “if any” basis; (C) independent contractors; (D) blanket contractual
liability for all written contracts and (E) contractual liability covering the
indemnities contained in Paragraph 29 of this Deed of Trust to the extent the
same is commercially available and requiring same is
 

10

--------------------------------------------------------------------------------





 
consistent with prevailing industry standards for lenders making securitized
loans substantially similar to the Loan;
 
(f) automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million Dollars and 00/100 Dollars ($1,000,000.00);
 
(g) worker’s compensation and employee’s liability subject to the worker’s
compensation laws of the applicable state;
 
(h) umbrella and excess liability insurance in an amount not less than
Twenty-Five Million and 00/100 Dollars ($25,000,000.00) per occurrence on terms
consistent with the commercial general liability insurance policy required under
subparagraph (e) above, including, but not limited to, supplemental coverage for
employer liability and automobile liability, which umbrella liability coverage
shall apply in excess of the automobile liability coverage in subparagraph (f)
above;
 
(i) the insurance required under this Paragraph 5 above shall cover perils of
certified acts of terrorism and acts of terrorism and Grantor shall maintain
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under Paragraph 5 above at
all times during the term of the Loan, to the extent same is commercially
available and requiring same is consistent with prevailing industry standards
for lenders making securitized loans substantially similar to the Loan; and
 
(j) upon sixty (60) days written notice, such other reasonable insurance,
including, but not limited to, sinkhole or land subsidence insurance, and in
such reasonable amounts as Beneficiary from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.
 
All insurance provided for in this Paragraph 5, shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Beneficiary as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State with at least sixty percent (60%) of the policy limits on
the property insurance program being written by insurance companies having a
claims paying ability rating of “A-“ or better (and the equivalent thereof) by
at least two (2) of the rating agencies rating the Securities (one (1) of which
shall be S&P if they are rating the Securities and one (1) of which will be
Moody’s if they are rating the Securities), or if only one (1) rating agency is
rating the Securities, then only by such rating agency, and the remaining forty
percent (40%) of the policy limits on the property insurance program being
written by insurance companies having a claims paying ability rating of “BBB“ or
better (and the equivalent thereof) by at least two (2) of the rating agencies
rating the Securities (one (1) of which shall be S&P if they are rating the
Securities and one (1) of which will be Moody’s if they are rating the
Securities), or if only one (1) rating agency is rating the Securities, then
only by such rating agency,. The Policies described in this Paragraph 5 (other
than those strictly limited to liability protection) shall designate Beneficiary
as loss payee. Prior to the expiration dates of the Policies theretofore
furnished to Beneficiary, certificates of
 

11

--------------------------------------------------------------------------------





 
insurance evidencing the Policies accompanied by evidence satisfactory to
Beneficiary of payment of the premiums due thereunder (the “Insurance
Premiums”), shall be delivered by Grantor to Beneficiary. Any blanket insurance
Policy shall specifically allocate to the Property the amount of coverage from
time to time required hereunder and shall otherwise provide the same protection
as would a separate Policy insuring only the Property in compliance with the
provisions of this Paragraph 5. All Policies provided for or contemplated by
this Paragraph 5, except for the Policy referenced in Paragraph 5(g) of this
Deed of Trust, shall name Grantor as the insured and Beneficiary as the
additional insured, as its interests may appear, and in the case of property
damage, boiler and machinery, flood and earthquake insurance, shall contain a
so-called New York standard non-contributing mortgagee clause in favor of
Beneficiary providing that the loss thereunder shall be payable to Beneficiary.
All Policies shall contain clauses or endorsements to the effect that: (1) no
act or negligence of Grantor, or anyone acting for Grantor, or of any tenant or
other occupant, or failure to comply with the provisions of any Policy, which
might otherwise result in a forfeiture of the insurance or any part thereof,
shall in any way affect the validity or enforceability of the insurance insofar
as Beneficiary is concerned; (2) the Policy shall not be materially changed
(other than to increase the coverage provided thereby) or canceled without at
least thirty (30) days written notice to Beneficiary; provided, however, that
only ten (10) days prior written notice to Beneficiary is required for
cancellation due to non-payment of premiums; (3) the issuers thereof shall give
written notice to Beneficiary if the Policy has not been renewed thirty (30)
days prior to its expiration; and (4) Beneficiary shall not be liable for any
Insurance Premiums thereon or subject to any assessments thereunder.
 
Unless Grantor provides Beneficiary with evidence of the insurance coverage
required by this Deed of Trust, Beneficiary may purchase insurance at Grantor’s
expense to protect Beneficiary’s interests in the Property and to maintain the
insurance required by this Deed of Trust. This insurance may, but need not,
protect Grantor’s interests. The coverage purchased by Beneficiary may not pay
any claim made by Grantor or any claim that is made against Grantor in
connection with the Property or any required insurance policy. Grantor may later
cancel any insurance purchased by Beneficiary, but only after providing
Beneficiary with evidence that Grantor has obtained insurance as required by
this Deed of Trust. If Beneficiary purchases insurance for the Property or
insurance otherwise required by this Deed of Trust, Grantor will be responsible
for the costs of that insurance, including interest and other charges imposed by
Beneficiary in connection with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance. The costs of
the insurance may be added to the Indebtedness. The costs of the insurance may
be more than the cost of insurance Grantor is able to obtain on its own.
 
In case of loss or damage by fire or other casualty, Grantor shall give
immediate written notice thereof to the insurance carrier(s) and to Beneficiary.
Beneficiary is authorized and empowered to make or file proofs of loss or damage
(in each case only so long as such loss or damage is equal to or greater than
$500,000.00) and to settle and adjust any claim under insurance policies which
insure against such risks, or to direct Grantor, in writing, to agree with the
insurance carrier(s) on the amount to be paid in regard to such loss. The
proceeds of any insurance claim are hereby assigned to and shall be paid to
Beneficiary as further security for the payment of the Indebtedness and
performance of the Obligations and applied as set forth herein.
 
Grantor shall immediately notify Beneficiary of any action or proceeding
relating to any condemnation or other taking, whether direct or indirect, of the
Property, or part thereof, and Grantor
 

12

--------------------------------------------------------------------------------





 
shall appear in and prosecute any such action or proceeding unless otherwise
directed by Beneficiary in writing. Grantor authorizes Beneficiary, at
Beneficiary’s option, as attorney-in-fact for Grantor, to commence, appear in
and prosecute, in Beneficiary’s or Grantor’s name, any action or proceeding
relating to any condemnation or other taking of the Property, whether direct or
indirect, and to settle or compromise any claim in connection with such
condemnation or other taking, provided such claim is for an amount equal to or
greater than $500,000.00. The proceeds of any award, payment or claim for
damages, direct or consequential, in connection with any condemnation or other
taking, whether direct or indirect, of the Property, or part thereof, or for
conveyances in lieu of condemnation, are hereby assigned to and shall be paid to
Beneficiary as further security for the payment of the Indebtedness and
performance of the Obligations and applied as set forth herein.
 
Provided no Event of Default then exists hereunder, the net insurance proceeds
and net proceeds of any condemnation award (in each case after deducting only
Beneficiary’s reasonable costs and expenses, if any, in collecting the same)
shall be made available for the restoration or repair of the Property if, in
Beneficiary’s reasonable judgment (a) restoration or repair and the continued
operation of the Property is economically feasible, as reasonably determined by
Beneficiary, (b) the value of Beneficiary’s security is not materially reduced,
(c) the loss or condemnation, as applicable, does not occur in the 6-month
period preceding the stated Maturity Date and Beneficiary’s independent
consultant certifies that the restoration of the Property can be completed at
least 90 days prior to the Maturity Date, and (d) Grantor deposits with
Beneficiary an amount, in cash, which Beneficiary, in its reasonable discretion,
determines is necessary, in addition to the net insurance proceeds or net
proceeds of any condemnation award, as applicable, to pay in full the cost of
the restoration or repair, including the cost to carry the Property and make all
required payments due under the Loan during the period of restoration or repair.
Notwithstanding the foregoing, it shall be a condition precedent to any
disbursement of insurance proceeds held by Beneficiary hereunder that
Beneficiary shall have approved (x) all plans and specifications for any
proposed repair or restoration, (y) the construction schedule and (z) the
architect’s and general contractor’s contract for all restoration that exceeds
$25,000.00 in the aggregate. Beneficiary may establish other conditions it deems
reasonably necessary to assure the work is fully completed in a good and
workmanlike manner free of all liens or claims by reason thereof. Grantor’s
deposits made pursuant to this paragraph shall be used before the net insurance
proceeds or net proceeds of any condemnation award, as applicable, for such
restoration or repair. If the net insurance proceeds or net proceeds of any
condemnation award, as applicable, are made available for restoration or repair,
such work shall be completed by Grantor in an expeditious and diligent fashion,
and in compliance with all applicable laws, rules and regulations. At
Beneficiary’s option, the net insurance proceeds or net proceeds of any
condemnation award, as applicable, shall be disbursed pursuant to a construction
escrow acceptable to Beneficiary. If following the final payments for the
completion of such restoration or repair there are any net insurance proceeds or
net proceeds of any condemnation award, as applicable, remaining, such proceeds
shall be paid (i) to Grantor to the extent Grantor was required to make a
deposit pursuant to this paragraph, (ii) then to fund any shortfall in the
Replacement Reserve, (iii) then to Beneficiary to be applied to the
Indebtedness, whether or not due and payable until paid in full, and (iv) then
to Grantor. If an Event of Default then exists, or any of the conditions set
forth in subparagraphs (a) through (d) of this Paragraph 5 have not been met or
satisfied, the net insurance proceeds or net proceeds of any condemnation award,
as applicable, shall be applied to the Indebtedness, whether or not due and
payable, with any excess paid to Grantor.
 
 

13

--------------------------------------------------------------------------------





 
6. Preservation and Maintenance of Property. Grantor (a) shall not commit waste
or permit impairment or deterioration of the Property; (b) shall not abandon the
Property; (c) shall keep the Property in good repair and restore or repair
promptly, in a good and workmanlike manner, all or any part of the Property to
the equivalent of its original condition, ordinary wear and tear excepted, or
such other condition as Beneficiary may approve in writing, upon any damage or
loss thereto, if net insurance proceeds are made available to cover in whole or
in part the costs of such restoration or repair; (d) shall comply with all laws,
ordinances, regulations and requirements of any governmental body, and all
requirements of any documents applicable to the Property; (e) shall provide for
management of the Property by Grantor or by a property manager reasonably
satisfactory to Beneficiary pursuant to a contract in form and substance
reasonably satisfactory to Beneficiary; (f) shall not take any steps whatsoever
to convert the Property, or any portion thereof, to a condominium or cooperative
form of management; (g) shall not install or permit to be installed on the
Property any underground storage tank without the written consent of
Beneficiary; and (h) shall give notice in writing to Beneficiary of and, unless
otherwise directed in writing by Beneficiary, appear in and defend any action or
proceeding purporting to affect the Property, the security granted by the Loan
Documents or the rights or powers of Beneficiary and/or Trustee. Neither Grantor
nor any tenant or other person shall remove, demolish or alter any Improvement
or any Fixture, equipment, machinery or appliance in or on the Land and owned or
leased by Grantor except when incident to the replacement of Fixtures,
equipment, machinery and appliances with items of like kind.
 
7. Protection of Beneficiary’s Security; Leases. If Grantor fails to pay the
Indebtedness or perform the Obligations, or if any action or proceeding is
commenced which affects the Property, Trustee or Beneficiary, at Beneficiary’s
option, Beneficiary may make such appearances, disburse such sums and take such
action as Beneficiary deems necessary, in its sole discretion, to protect the
Property or Beneficiary’s or Trustee’s respective interests herein, including
entry upon the Property to make repairs and perform environmental tests and
studies. Any amounts disbursed by Beneficiary pursuant to this Paragraph 7
(including attorneys’ costs and expenses), with interest thereon at the “Default
Rate” (defined in the Note) from the date of disbursement, shall become
additional Indebtedness of Grantor secured by the Loan Documents and shall be
due and payable on demand. Nothing contained in this Paragraph 7 shall require
Beneficiary to incur any expense or take any action hereunder.
 
Grantor shall not be authorized to enter into any ground lease of the Property,
without Beneficiary’s prior written approval. Grantor shall not, without
Beneficiary’s prior written consent, modify, amend, surrender or terminate any
Lease, which approval shall not be unreasonably withheld or delayed. All Leases
of space in the Property shall be on the form of lease previously approved by
Beneficiary with tenants and for a use acceptable to Beneficiary. All Leases of
space in the Property executed or renewed after the date hereof must be
reasonably approved by Beneficiary prior to the execution thereof by Grantor.
 
Notwithstanding anything contained herein to the contrary, Grantor may enter
into a proposed Lease (including the amendment, renewal or extension of an
existing Lease (a “Renewal Lease”) without the prior written consent of
Beneficiary, provided such proposed Lease or Renewal Lease (i) provides for
rental rates and terms comparable to existing local market rates and terms
(taking into account the type and quality of the tenant) as of the date such
Lease or Renewal Lease is executed by Grantor (unless, in the case of a Renewal
Lease, the rent payable during such renewal,
 

14

--------------------------------------------------------------------------------





 
or a formula or other method to compute such rent, is provided for in the
original Lease), (ii) is an arms-length transaction with a bona fide,
independent third party tenant, (iii) is written on the standard form of lease
previously approved by Beneficiary, (iv) is not for premises greater than or
equal to ten percent (10%) of the gross leaseable area of the Property, (v) is
not for a rental greater than or equal to ten percent (10%) of the total gross
rental revenues of the Property; (vi) shall have an initial term of not less
than three (3) years or greater than ten (10) years, (vii) is for the same use
as the current use of the Property, (viii) shall not contain any options for
renewal or expansion by the tenant thereunder at rental rates which are either
below comparable market levels or less than the rental rates paid by the tenant
during initial lease term; and (ix) shall be to a tenant which is experienced,
creditworthy and reputable. If Beneficiary consents to any new Lease of space in
the Property or the renewal of any existing Lease of space in the Property, at
Beneficiary’s request, Grantor shall cause the tenant thereunder to execute a
subordination and attornment agreement in form and substance satisfactory to
Beneficiary contemporaneously with the execution of such Lease. Grantor
expressly understands that any and all new or proposed leases or Renewal Leases
are included in the definition of “Lease” or “Leases” as such terms may be used
throughout this Deed of Trust or any of the other Loan Documents.
Notwithstanding anything contained herein to the contrary, Grantor may terminate
a Lease without Beneficiary’s request in the ordinary course of business if (a)
the related tenant is in default and (b) either (x) such Lease is for less than
ten percent (10%) of the then currently occupied and rentable square feet of
space at the Property or (y) Grantor has executed a lease with a replacement
tenant for the premises in question.
 
If at the time one or more Disclosure Documents (as defined in Paragraph 10
below) are being prepared for a Securitization and if requested by Beneficiary,
Grantor shall furnish, or shall use commercially reasonably efforts to cause the
applicable tenant to furnish, to Beneficiary financial data and/or financial
statements in accordance with Regulation AB (as defined in Item 1101(k) of
Regulation AB) for any tenant of any Property if, in connection with a
Securitization, Beneficiary reasonably expects there to be, with respect to such
tenant or group of affiliated tenants, a concentration within all of the
mortgage loans included or reasonably expected to be included, as applicable, in
such Securitization such that such tenant or group of affiliated tenants would
constitute a Significant Obligor (as defined in Paragraph 10 below); provided,
however, that in the event the related lease does not require the Significant
Obligor tenant to provide the foregoing information, Grantor shall use
commercially reasonable efforts to cause the applicable tenant to furnish such
information.
 
8. Inspection. Beneficiary and its agents and designees may make or cause to be
made reasonable entries upon and inspections of the Property, including for
performing any environmental inspections and testing of the Property (subject to
the provisions of California Civil Code § 2929.5), and inspections of Grantor’s
books, records, and contracts at all reasonable times upon reasonable advance
notice, which notice may be given in writing or orally. Grantor shall cooperate
with Beneficiary and its agents and designees with respect to all such
inspections, including any related to the sale or potential sale of all or any
portion of the Loan by Beneficiary and any securitization or potential
securitization involving the Loan.
 
9. Books and Records. Grantor shall keep and maintain at all times at Grantor’s
address stated above, or such other place as Beneficiary may approve in writing,
complete and accurate books of accounts and records adequate to reflect
correctly the results of the operation of the Property and copies of all written
contracts, Leases and other instruments affecting the Property.
 
 

15

--------------------------------------------------------------------------------





 
10. Financial Statements. Grantor shall furnish to Beneficiary, within 30 days
after the end of each calendar month until the later of (i) the first
12 calendar months following the closing of the loan (the “Loan”) evidenced by
the Note, or (ii) the Loan is securitized as described in Paragraph 44 below, a
monthly and year-to-date unaudited statement of income and expenses and a rent
roll showing the name of each tenant, and for each tenant, the space occupied,
the lease expiration date, the rent payable, aged accounts receivables, the rent
paid to date, and the security deposit being held for such tenant (provided,
however, that so long as the Phase I Lease and the Phase II Lease then remain in
effect, Grantor shall not be required to deliver a monthly rent roll), each in
reasonable detail and dated and certified as true and complete by Grantor or its
general partner or chief financial officer, and copies of all monthly reports
delivered to Grantor by the Cingular under the Phase I Lease and the Phase II
Lease, including capital expenditure reports. Grantor shall furnish to
Beneficiary, within 60 days after the end of each fiscal quarter of the
operation of the business of Grantor and at any other time upon Beneficiary’s
request, a quarterly and year-to-date balance sheet and a statement of income
and expenses of the Property, each in reasonable detail, prepared in accordance
with generally accepted accounting principles in the United States of America,
consistently applied (“GAAP”) and certified as true and complete by Grantor or
its general partner, manager/managing member or chief financial officer. Grantor
shall also furnish to Beneficiary, and shall cause each Guarantor to furnish to
Beneficiary, within 90 days after the end of each fiscal year of Grantor, a
balance sheet, a statement of income and expenses, a statement of cash flows and
a comparison of the budgeted income and expenses and the actual income and
expenses for such year for the Property, together with a detailed explanation of
any variances of more than five percent (5%) between budgeted and actual amounts
for such year, each in reasonable detail, prepared in accordance with GAAP and
certified as true and complete by Grantor or its general partner,
manager/managing member or chief financial officer and each Guarantor, as the
case may be. In the event that the Loan has an original principal balance equal
to or greater than $20,000,000.00 such annual financial statements shall be
audited by an independent certified public accountant. In addition, if at any
time the Phase I Lease and the Phase II Lease are not then in full force and
effect, Grantor shall furnish upon Beneficiary’s request (a) a rent roll and a
leasing activity report for the Property during such fiscal quarter, and (b) a
capital expenditure report indicating the type and amount of each capital
expenditure made during such fiscal quarter. Grantor shall furnish upon
Beneficiary’s request any other information that Beneficiary may reasonably
require. All of the foregoing shall be certified as true and complete by Grantor
or its general partner, manager/managing member or chief financial officer. In
addition, Grantor shall cause each Guarantor to provide to Beneficiary a copy of
his/her/its financial statements as required by Section 5.10 of that certain
Guaranty of even date herewith executed by Guarantor. All of the information
required by Beneficiary in this paragraph must be in a form acceptable to
Beneficiary in its absolute and sole discretion. Grantor shall submit to
Beneficiary an annual budget (the “Annual Budget”) for the 2006 calendar year on
or prior to the date hereof and not later than sixty (60) days prior to the
commencement of each calendar year thereafter in form reasonably satisfactory to
Beneficiary. Such annual budget shall be subject to Beneficiary’s written
approval (each such Annual Budget, an “Approved Annual Budget”). In the event
that Beneficiary objects to a proposed Annual Budget submitted by Grantor,
Beneficiary shall advise Grantor of such objections within fifteen (15) days
after receipt thereof (and deliver to Grantor a reasonably detailed description
of such objections) and Grantor shall promptly revise such Annual Budget and
resubmit the same to Beneficiary. Beneficiary shall advise Grantor of any
objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Grantor a reasonably detailed description of such
 

16

--------------------------------------------------------------------------------





 
objections) and Grantor shall promptly revise the same in accordance with the
process described in this subsection until Beneficiary approves the entire
Annual Budget. Until such time that Beneficiary approves a proposed Annual
Budget, the most recently Approved Annual Budget shall apply; provided that,
such Approved Annual Budget shall be adjusted to reflect actual increases in
taxes, insurance premiums and other charges. If Grantor fails to timely furnish
Beneficiary with any of the financial information and reports set forth in this
paragraph within the required time periods, Beneficiary shall have the right,
upon five (5) Business Days’ prior written notice to Grantor, acting in its sole
discretion, to hire a certified public accounting firm acceptable to
Beneficiary, to prepare such financial information and reports, on an audited
basis. The costs and expenses of such accounting firm shall be paid by Grantor
on demand and, to the extent advanced by Beneficiary become, with interest
thereon from the date advanced by Beneficiary at the Default Rate, additional
Indebtedness of Grantor secured by the Loan Documents. Additionally, if Grantor
fails to timely furnish Beneficiary with any of the financial information and
reports set forth in this paragraph within the required time periods,
Beneficiary shall be entitled to receive a late charge equal to $500.00 for each
financial information and/or report not so furnished to Beneficiary (the
“Financial Late Charge”). The Financial Late Charge shall be due and payable by
Grantor immediately upon receipt by Grantor of an invoice for same from
Beneficiary. Until paid, the Financial Late Charge shall bear interest at the
Default Rate, and shall be deemed additional Indebtedness of Grantor secured by
the Loan Documents.
 
If, at the time one or more Disclosure Documents are being prepared for a
Securitization, Beneficiary reasonably expects that Grantor alone or Grantor and
one or more affiliates of Grantor collectively, or the Property alone or the
Property and any other parcel(s) of real property, together with improvements
thereon and personal property related thereto, that is “related”, within the
meaning of the definition of Significant Obligor (as defined in Item 1101(k) of
Regulation AB), to the Property (a “Related Property”) collectively, will be a
Significant Obligor, Grantor shall furnish to Beneficiary upon request (i) the
selected financial data as required under Item 1112(b)(1) of Regulation AB, if
Beneficiary reasonably expects that the principal amount of the Loan, together
with any loans made to an affiliate of Grantor or secured by a Related Property
that is included in a Securitization with the Loan (a “Related Loan”), as of the
cut-off date for such Securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
and at any time during which the Loan and any Related Loans are included in a
Securitization does, equal or exceed ten percent (10%) of the aggregate
principal amount of all mortgage loans included or reasonably expected to be
included, as applicable, in the Securitization or (ii) the financial statements
as required under Item 1112(b)(2) of Regulation AB, if Beneficiary reasonably
expects that the principal amount of the Loan together with any Related Loans as
of the cut-off date for such Securitization may, or if the principal amount of
the Loan together with any Related Loans as of the cut-off date for such
Securitization and at any time during which the Loan and any Related Loans are
included in a Securitization does, equal or exceed twenty percent (20%) of the
aggregate principal amount of all mortgage loans included or reasonably expected
to be included, as applicable, in the Securitization. Such financial data or
financial statements shall be furnished to Beneficiary (A) within ten (10)
Business Days after notice from Beneficiary in connection with the preparation
of Disclosure Documents for the Securitization, (B) not later than thirty (30)
days after the end of each fiscal quarter of Grantor and (C) not later than
seventy-five (75) days after the end of each fiscal year of Grantor for any
period for which a filing pursuant to the Securities Exchange Act of 1934 in
connection with or relating to the securitization (an “Exchange Act Filing”) is
not required. As used herein, “Regulation AB” shall mean Regulation AB under the
 

17

--------------------------------------------------------------------------------





 
Securities Act of 1933 and the Securities Exchange Act of 1934 (as amended). As
used herein, “Disclosure Document” shall mean a prospectus, prospectus
supplement, private placement memorandum, or similar offering memorandum or
offering circular, in each case in preliminary or final form, used to offer
securities in connection with a Securitization.
 
11. Hazardous Substances. Grantor covenants and agrees that it (a) shall not
use, generate, store, or allow to be generated, stored or used, any “Hazardous
Substances” (hereinafter defined) on the Property, except in the ordinary course
of Grantor’s business and in accordance with all “Environmental Laws”
(hereinafter defined), (b) shall at all times maintain the Property in full
compliance with all applicable Environmental Laws, including timely remediating
the Property if and when required without prejudice, however, to any rights or
defenses against others, and (c) shall cause compliance by all tenants and
sub-tenants on the Property with Grantor’s covenants and agreements contained in
this Paragraph 11. Grantor shall promptly notify Beneficiary in writing of
(i) any investigation, claim or other proceeding by any party caused or
threatened in connection with any Hazardous Substances on the Property, or the
failure or alleged failure of the Property to comply with any applicable
Environmental Laws, or (ii) Grantor’s discovery of any condition on or in the
vicinity of (if such condition may affect the Property) the Property to fail to
comply with applicable Environmental Laws.
 
The term “Environmental Laws” shall include any present and future federal,
state and/or local law, statute, ordinance, code, rule, regulation, license,
authorization, decision, order, injunction or decree and/or other governmental
directive or requirement, as well as common law, which pertains or relates to
health, safety or the environment (including but not limited to, ground or air
or water or noise pollution or contamination, and underground or above ground
tanks) and shall include, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), the
Resource Conservation and Recovery Act of 1976, as amended (“RCRA”), and any
state or federal lien or superlien or environmental clean-up statutes, and
regulations, rules, guidelines, or standards promulgated pursuant thereto all as
amended from time to time. The term “Hazardous Substances” shall include any
substance, whether solid, liquid or gaseous: (i) which is listed, defined or
regulated as a “hazardous substance,” “hazardous waste” or “solid waste,” or
otherwise classified as hazardous or toxic, in or pursuant to any Environmental
Laws; or (ii) which is or contains asbestos, radon, any polychlorinated
biphenyl, urea formaldehyde foam insulation, explosive or radioactive material,
lead paint, or motor fuel or other petroleum hydrocarbons; or (iii) which causes
or poses a threat to cause a contamination or nuisance on the Property or any
adjacent property or a hazard to the environment or to the health or safety of
persons on or about the Property.
 
12. Representations and Covenants.
 
(a) If Grantor is a corporation, it represents that it is a corporation duly
organized existing and in good standing under the laws of its state of
incorporation, that it is duly qualified and in good standing under the laws of
the state where the Land is located, and that the execution and delivery of the
Loan Documents and the performance of the obligations thereunder are within
Grantor’s corporate powers, have been duly authorized by all necessary action of
its board of directors, and do not contravene the terms of its articles of
incorporation or by-laws.
 
 

18

--------------------------------------------------------------------------------





 
(b) If Grantor is a general or limited partnership or a limited liability
company, it represents that it is duly formed, organized and existing in the
state of its formation, that it is qualified to do business under the laws of
the state where the Land is located, and that the execution and delivery of the
Loan Documents and the performance of the obligations thereunder do not conflict
with any provision of Grantor’s partnership agreement or operating agreement, as
applicable, and all other certificates and agreements governing Grantor, and
have been duly authorized by all necessary action of its partners or members.
 
(c) Grantor represents that (i) the execution and delivery of the Loan
Documents, the payment of the Indebtedness, and the performance of the
Obligations do not violate any law or conflict with any agreement by which
Grantor is bound, or any court order by which Grantor is bound, (ii) no consent
or approval of any governmental authority or any third party is required for the
execution or delivery of the Loan Documents, the payment of Indebtedness, and
the performance of the Obligations, and (iii) the Loan Documents are valid and
binding agreements, enforceable in accordance with their terms.
 
(d) Grantor represents that (i) it is lawfully seized with a ground leasehold
estate in the Property; (ii) it has the right to mortgage, convey, assign and
grant a first security interest in the Property; (iii) the Property is
unencumbered, and Grantor will warrant and defend title to the Property against
all claims and demands, subject to easements and restrictions listed in a
schedule of exceptions to coverage in the title insurance policy accepted by
Beneficiary insuring Trustee’s and Beneficiary’s respective interests in the
Property; and (iv) it has no operations, assets or activities other than the
Property.
 
(e) Grantor represents and covenants that (i) all material permits, licenses,
authorizations, approvals, and certificates, including certificates of
completion and occupancy permits, required by law, ordinance or regulation have
been obtained and are and shall remain in full force and effect; and
(ii) Grantor and the use and occupancy of the Land and all improvements thereon
are and shall remain in compliance with all laws, regulations, and ordinances,
including without limitation, all restrictive covenants of record and zoning and
building laws.
 
(f) Except as set forth in the ALTA survey of the Property provided to
Beneficiary as of the date hereof, Grantor represents that all of the
improvements on the Land lie wholly within the boundaries of and building line
restrictions relating to the Land and no improvements located on adjoining lands
encroach upon the Land so as to affect the value or marketability of the
Property, except those which are insured against by the title insurance policy
accepted by Beneficiary insuring Trustee’s and Beneficiary’s respective
interests in the Property.
 
(g) Grantor represents that the Property is served by public utilities, water
and sewer (or septic facilities) and services in the surrounding community,
including police and fire protection, public transportation, refuse removal,
public education, and enforcement of safety codes which are adequate in relation
to the premises and location on which the Property is located (taking into
account the Permitted Use of the Property).
 
 

19

--------------------------------------------------------------------------------





 
(h) Grantor represents that the Property is serviced by public water and sewer
systems which are adequate in relation of the improvements and location on which
the Property is located. All liquid and solid waste disposal, septic and sewer
systems located on the Property are in good and safe condition and repair and in
compliance with all applicable laws.
 
(i) Grantor represents that the Property has parking and other amenities
necessary for the operation of the business currently conducted thereon which
are adequate in relation to the premises and location on which the Property is
located.
 
(j) Grantor represents that the Property is a contiguous parcel and a separate
tax parcel, and there are no delinquent taxes or other outstanding charges
adversely affecting the Property.
 
(k) To Grantor’s actual knowledge, Grantor represents that no action, omission,
misrepresentation, negligence, fraud or similar occurrence has taken place on
the part of any person that would reasonably be expected to result in the
failure or impairment of full and timely coverage under any insurance policies
providing coverage for the Property.
 
(l) None of Grantor, any Guarantor, or any other holder of a direct or indirect
legal or beneficial interest in Grantor is or will be, held, directly or
indirectly, by a “foreign corporation,” “foreign partnership,” “foreign trust,”
“foreign estate,” “foreign person,” “affiliate” of a “foreign person” or a
“United States intermediary” of a “foreign person” within the meaning of IRC
Sections 897 and 1445, the Foreign Investments in Real Property Tax Act of 1980,
the International Investment and Trade in Services Survey Act, the Agricultural
Foreign Investment Disclosure Act of 1978, the regulations promulgated pursuant
to such acts or any amendments to such acts.
 
(m) None of Grantor or any Guarantor is insolvent, and there has been no
(i) assignment made for the benefit of the creditors of any of them,
(ii) appointment of a receiver for any of them or for the properties of any of
them, or (iii) bankruptcy, reorganization, or liquidation proceeding instituted
by or against any of them.
 
(n) All information in the application for the Loan submitted to Beneficiary
(the “Loan Application”) and in all financial statements, rent rolls, reports,
certificates and other documents submitted in connection with the Loan
Application or in satisfaction of the terms thereof, were accurate, complete and
correct in all material respects when submitted to Beneficiary. There has been
no material adverse change in the representations made or information heretofore
supplied by or on behalf of Grantor or any Guarantor in connection with the Loan
or the Loan Application as to Grantor, any Guarantor, or the Property. There has
been no material adverse change in any condition, fact, circumstance or event
that would make any such representations or information inaccurate, incomplete
or otherwise materially misleading.
 
(o) Except as listed on Exhibit C hereto, (i) there is no litigation,
arbitration, condemnation proceeding or other proceeding or governmental
investigation pending or, to Grantor’s knowledge, threatened against or relating
to Grantor, any Guarantor, or the
 

20

--------------------------------------------------------------------------------





 
Property and there are no outstanding judgment(s) against or relating to Grantor
or any Guarantor, (ii) Grantor and Guarantor each has not (A) had any property
foreclosed upon, (B) given a deed in lieu of foreclosure, or (C) been involved
in any criminal proceedings where Grantor or Guarantor was the defendant and
(iii) Grantor and Guarantor have not defaulted on any loan or other
indebtedness.
 
(p) The proceeds evidenced by the Note will be used by Grantor solely and
exclusively for proper business purposes and will not be used for the purchase
or carrying of registered equity securities within the purview and operation of
any regulation issued by the Board of Governors of the Federal Reserve System or
for the purpose of releasing or retiring any indebtedness which was originally
incurred for any such purpose.
 
(q) Grantor represents and covenants that all Leases of space in the Property
existing as of the date hereof are in writing.
 
(r) Grantor agrees that Beneficiary shall be allowed to advertise in the various
news or financial media that Beneficiary has provided the Loan to Grantor, but
Grantor shall not do so without Beneficiary’s prior written permission, which
shall not be unreasonably withheld, conditioned or delayed.
 
(s) Grantor represents that Grantor and all Guarantors have filed all federal,
state, county, municipal, and city income and other tax returns required to have
been filed by them and have paid all taxes and related liabilities which have
become due pursuant to such returns or pursuant to any assessments received by
them. Neither Grantor nor any Guarantor knows of any basis for any additional
assessment in respect to any such taxes and related liabilities for prior years.
 
(t) Grantor covenants that if at any time the United States of America, any
State thereof or any subdivision of any such State shall require revenue or
other stamps to be affixed to the Note or this Deed of Trust, or impose any
other tax or charge on the same, Grantor will pay for the same, with interest
and penalties thereon, if any.
 
(u) As of the date hereof, Grantor represents that Grantor and Guarantors have
no valid offset, defense, counterclaim, abatement or right to rescission with
respect to any of the Loan Documents.
 
(v) Grantor has dealt with no broker other than Secured Capital Corporation
(“Broker”) and Grantor shall pay all fees and expenses owing to any mortgage
broker claiming through Grantor and will indemnify, defend and hold Beneficiary
harmless from any and all other brokerage claims related to the Loan.
Notwithstanding the foregoing, Beneficiary may, at its sole election, pay
incentive fees or other compensation (collectively, “Incentives”) to Broker.
Those Incentives are intended to encourage Broker to bring loans to Beneficiary,
and may be based on a variety of different factors, including the amount of the
Loan, the Contract Rate (as defined in the Note) the spread, the number of loan
applications or loans referred to Beneficiary, the amount of investigative, due
diligence or other assistance provided by Broker, or other factors. Any cash
payments to Broker are not referenced in the Loan Documents.
 
 

21

--------------------------------------------------------------------------------





 
Except as otherwise provided herein, each and all of the representations,
covenants and obligations of Grantor shall survive the execution and delivery of
the Loan Documents and shall continue in full force and effect until the
Indebtedness is paid in full.
 
13. Lease Assignment. Grantor acknowledges that, concurrently herewith Grantor
is delivering to Beneficiary, as additional security for the repayment of the
Loan, an Assignment of Leases and Rents (the “Assignment”) pursuant to which
Grantor has assigned to Beneficiary all of Grantor’s right, title and interest
in the Leases and the Rents and income from the Property. All of the provisions
of the Assignment are hereby incorporated herein as if fully set forth at length
in the text of this Deed of Trust. Grantor agrees to abide by all of the
provisions of the Assignment.
 
14. Subordination, Non-Disturbance and Attornment Agreements/Estoppel
Certificates.
 
(a) Grantor shall, within 10 days after Beneficiary’s request, furnish
Beneficiary with a written statement, duly acknowledged, setting forth the sums
secured by the Loan Documents and any right of set-off, counterclaim or other
defense which exists against such sums and the Obligations.
 
(b) If the Property includes commercial property, Grantor shall use best efforts
to deliver to Beneficiary upon request, tenant subordination, non-disturbance
and attornment agreements/estoppel certificates from each commercial tenant at
the Property in form and substance reasonably satisfactory to Beneficiary
provided that Grantor shall not be required to deliver such certificates more
frequently than one (1) time in any calendar year.
 
15. Transfers of the Property or Ownership Interests in Grantor; Assumption; Due
on Sale/Encumbrance.
 
(a) No Sale/Encumbrance. Grantor agrees that Grantor shall not, without the
prior written consent of Beneficiary, sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, or otherwise transfer the Property or any interest
therein any part thereof or permit the Property or any part thereof to be sold,
conveyed, mortgaged, granted, bargained, encumbered, pledged, assigned, or
otherwise transferred except for: (i) pursuant to Leases of space in the
Property to tenants in accordance with the provisions of Paragraph 7; (ii) in
connection with a condemnation action or other taking; or (iii) the disposal of
personalty that is obsolete or no longer used or useful, so long as such
personalty is replaced with similar items of comparable value and utility and in
which Beneficiary has a first lien and mortgage. In addition, Grantor shall not
allow, without the prior written consent of Beneficiary, any pledge of any
ownership interests in Grantor.
 
(b) Sale/Encumbrance Defined. A sale, conveyance, mortgage, grant, bargain,
encumbrance, pledge, assignment, or transfer of the Property within the meaning
of this Paragraph 15 shall be deemed to include, but not limited to the
following: (1) an installment sales agreement wherein Grantor agrees to sell the
Property or any part thereof for a price to be paid in installments; (2) an
agreement by Grantor leasing all or a substantial part of the Property for other
than actual occupancy by a space tenant thereunder or a sale, assignment or
other transfer of, or the grant of a mortgage in, Grantor’s right, title and
interest in and to
 

22

--------------------------------------------------------------------------------





 
any Leases or any Rents; or (3) a sale, encumbrance, foreclosable pledge,
hypothecation, or transfer of any direct and/or indirect ownership interests
(including beneficial interests) in Grantor. Notwithstanding the foregoing,
provided that no default has occurred and is continuing, the following transfers
shall not be deemed to be a sale or encumbrance for the purpose of this
Paragraph 15:
 
(i) transfers of interests in Grantor for estate planning purposes to immediate
family members (which shall be limited to a spouse, parent, child and grandchild
(each an “Immediate Family Member”)) of such party or to trusts or entities
created for the benefit of Immediate Family Members provided that (1) if the
transferor is a Guarantor, such Guarantor still controls such transferred
interest and such Guarantor shall not be released from any guaranty or indemnity
agreement by virtue of such permitted transfer, (2) Grantor shall provide
Beneficiary with 30 days’ prior written notice of any such permitted transfer,
(3) Grantor shall reimburse Beneficiary for all costs and expenses, including
reasonable attorney fees incurred by Beneficiary in connection with such
permitted transfer, (4) there has been no change in control or management rights
of Grantor as a result of such transfer, including but not limited to any sale,
encumbrance, pledge, hypothecation, or transfer of any general partner or
managing member interest in the Grantor, (5) such transfer has no effect on the
continuing status of Grantor, as a validly existing entity in good standing and
in compliance with the provisions of Paragraph 17, and (6) Grantor shall furnish
Beneficiary with copies of any documentation executed in connection with such
permitted transfer promptly after execution thereof;
 
(ii) transfers of direct and/or indirect interests in Grantor by operation of
law or upon death by devise or descent, provided that the condition set forth in
clause (5) of subparagraph (i) above is satisfied;
 
(iii) transfers of direct and/or indirect interests in Grantor to Guarantor(s);
 
(iv) a sale, encumbrance, pledge, hypothecation, or transfer of less than
forty-nine percent (49%) in the aggregate (which may be pursuant to one or more
transactions during the term of the Loan) of the direct and/or indirect
ownership interests (including beneficial interests) in Grantor provided that
the conditions set forth in clauses (2) through (6) of subparagraph (i) above
are satisfied as to each such transfer.
 
(v) Transfers of direct membership interests in Maguire Macquarie Office, LLC
(“JV”) between the existing members of such entity, so long as to the extent the
management or control rights of JV change as a result of such transfer, the new
manager of JV is a Qualified Transferee (as defined below) and provided that the
conditions set forth in clauses (2), (3), (5) and (6) of subparagraph (i) above
are satisfied as to each such transfer.
 
(vi) Transfers by Macquarie Office Trust, an Australian Listed Property Trust,
or any of its Affiliates, of all or any portion of their respective indirect
ownership interests in Grantor (or direct interests in JV) to an Affiliate (as
defined
 

23

--------------------------------------------------------------------------------





 
below) of Macquarie Office Trust, provided that the conditions set forth in
clauses (2) through (6) of subparagraph (i) above are satisfied as to each such
transfer.
 
(vii) Transfers by Maguire Properties, Inc., or any of its Affiliates, of all or
any portion of its indirect ownership interests in Grantor or JV, to an
Affiliate of Maguire Properties, Inc, provided that the conditions set forth in
clauses (2), (3), (5) and (6) of subparagraph (i) above are satisfied as to each
such transfer.
 
(viii) Transfers of the limited partnership interests in Maguire Properties,
L.P. or the limited partnership interests in Macquarie Office Stadium Gateway,
L.P.
 
(ix) Transfers of ownership interests in a Person whose stock is listed or
quoted on the New York Stock Exchange, the American Stock Exchange, NASDAQ or
any equivalent Australian stock exchange.
 
(x) Transfers of direct or indirect ownership interests in Grantor or JV to a
Qualified Transferee, which Qualified Transferee is also itself a Qualified
Manager or engages a Qualified Manager to manage the Property, provided that the
conditions set forth in clauses (2), (3), (5) and (6) of subparagraph (i) above
are satisfied as to each such transfer.
 
(xi) Pledges of direct or indirect equity interests in JV, Macquarie Office
Trust or Maguire Properties, Inc. to secure loans to the owners thereof so long
as such pledges do not under any circumstances permit the holder thereof to
foreclose on such pledges or otherwise take title to the pledged interest
pursuant to the pledge.
 
For purposes of this Paragraph 15(b) the following terms shall have the
following definitions: (A) “Affiliate” means any Person directly or indirectly
controlling, controlled by or under common control with, another Person,
directly or indirectly owning or holding, or under common control with a Person
directly or indirectly holding, fifty-one percent (51%) or more of any equity
interest in another Person, or fifty-one percent (51%) or more of whose voting
stock or other equity interest is directly or indirectly owned or held by such
other Person, (B) “Qualified Transferee” means any Person meeting the
requirements and definition of “qualified transferee” set forth in the Standard
& Poor’s U.S. CMBS Legal and Structured Finance Criteria that also (I)
immediately prior to such transfer has total assets of at least $600,000,000,
(II) has a net worth, as of a date not more than three (3) months prior to such
transfer, of at least $250,000,000, (III) is regularly engaged in the business
of owning interests (either directly or through funds under management) in
office properties, and (IV) does not violate the provisions of Paragraph 47, and
(C) “Qualified Manager” means a manager which (I) is a reputable management
company having at least five (5) years experience in the management of
commercial properties with similar uses as the Property and in the jurisdiction
where the Property is located, (II) has for at least five (5) years managed at
least five (5) properties of the same type as the Property totaling at least
1,000,000 square feet (excluding the Property), and (III) does not violate the
provisions of Paragraph 47.
 
(c) Assumption. Notwithstanding the foregoing provisions of this Paragraph 15, a
sale of the Property and assumption of this Loan (hereinafter, an “Assumption”)
in its entirety prohibited by the foregoing may be permitted during the term
 

24

--------------------------------------------------------------------------------





 
of the Note to any entity, subject to Beneficiary’s prior written consent, which
shall not be unreasonably withheld or delayed, provided that each of the
following terms and conditions are satisfied:
 
(i) Grantor is in compliance with all terms and conditions of the Loan Documents
and no default has occurred and is then continuing hereunder or under any of the
other Loan Documents and the proposed transferee (“Transferee”) agrees to
continue to comply with and be bound by all provisions of the Loan Documents;
 
(ii) Grantor gives Beneficiary written notice of the terms of such prospective
Assumption not less than forty-five (45) days before the date on which such
Assumption is scheduled to take place and, concurrently therewith, gives
Beneficiary all such information concerning Transferee as Beneficiary reasonably
requests. Beneficiary shall have the right to approve or disapprove the proposed
Transferee. In determining whether to give or withhold its approval of the
proposed Transferee, Beneficiary shall consider Transferee’s experience in
owning and operating a facility similar to the Property, Transferee’s entity
structure, Transferee’s financial strength, the Transferee’s general business
standing and Transferee’s relationship and experience with contractors, vendors,
tenants, lenders and other business entities;
 
(iii) Grantor shall pay Beneficiary (A) in connection with such proposed
Assumption, all reasonable out-of-pocket costs and expenses, including, without
limitation, reasonable attorneys’ fees incurred by Beneficiary and any rating
agency approval fees (whether such transfer is approved or rejected), plus (B)
concurrently with the closing of such Assumption, a nonrefundable assumption fee
in an amount equal to 0.5% of the then outstanding principal balance of the
Note;
 
(iv) Transferee executes and delivers such documents and agreements as
Beneficiary shall reasonably require to evidence and effectuate said assumption
and delivers such legal opinions as Beneficiary may reasonably require,
including, without limitation, hazard insurance endorsements or certificates and
other similar materials as Beneficiary may deem necessary at the time of the
Assumption, all in form and substance satisfactory to Beneficiary, including,
without limitation, an endorsement or endorsements to Beneficiary’s loan title
insurance policy insuring the lien of this Deed of Trust, extending the
effective date of such policy to the date of execution and delivery of the
assumption agreement referenced in this subparagraph 15(c)(iv), with no
additional exceptions added to such policy, except for items consented to by
Beneficiary or permitted under this Deed of Trust, and insuring that fee simple
title to the Property is vested in the Transferee;
 
(v) Grantor executes and delivers to Beneficiary, without any cost or expense to
Beneficiary, a release of Beneficiary, its officers, directors, employees and
agents, from all claims and liability relating to the transactions evidenced by
the other security documents through and including the date of the closing of
the Assumption, which agreement shall be in form and substance satisfactory to
Beneficiary and shall be binding upon the Transferee;
 
 

25

--------------------------------------------------------------------------------





 
(vi) subject to the provisions of Paragraph 11 of the Note, such Assumption is
not construed so as to relieve Grantor of any personal liability under the Note
or any of the Loan Documents for any act or events occurring or obligations
arising prior to or simultaneously with the closing of such Assumption
(excluding payment of the principal amount of the Note and interest accrued
thereon) and Grantor executes, without any cost or expense to Beneficiary, such
documents and agreements as Beneficiary shall reasonably require to evidence and
effectuate the ratification of such personal liability;
 
(vii) Transferee shall furnish, if Transferee is a corporation, partnership or
other entity, all appropriate papers evidencing Transferee’s capacity in good
standing and the qualification of the signers to execute the assumption of the
Obligations, which paper shall include certified copies of all documents
relating to the organization and formation of Transferee and of the entities, if
any, which are partners, members or shareholders of Transferee. Transferee and
such constituent partners, members or shareholders of the Transferee (as the
case may be) as Beneficiary shall require, shall be single purpose entities,
whose formation documents shall be approved by counsel to Beneficiary.
Transferee must be a bankruptcy remote entity and must have two (2) individuals
recommended to Beneficiary and approved by counsel to Beneficiary to serve as
independent directors of Transferee (if Transferee is a corporation) or
Transferee’s corporate general partner or an independent member or in
Beneficiary’s discretion, manager of Transferee if Transferee is a limited
liability company. The consent of such independent parties shall be required
for, among other things, any merger, consolidation, dissolution, bankruptcy or
insolvency of such independent party or of the Transferee;
 
(viii) Transferee shall furnish an opinion of counsel satisfactory to
Beneficiary and its counsel stating that (A) Transferee’s formation documents
provide proof for the matters described in subparagraph (vii) above, (B) the
assets of Transferee will not be consolidated with the assets of any other
entity having an interest in, or affiliation with, the Transferee, in the event
of a bankruptcy or insolvency of any such entity if required by any rating
agency after the securitization of the Loan, (C) the assumption of the
Obligations has been duly authorized, executed and delivered and the Loan
Documents are valid, binding and enforceable against the Transferee in
accordance with their terms, (D) Transferee and any entity which is a
controlling stockholder, general partner or managing member of Transferee have
been duly organized and are in good standing and in existence, and (E) with
respect to such other matters as Beneficiary or any applicable rating agency may
request; and
 
(ix) if the Loan has previously been securitized pursuant to Paragraph 44,
Beneficiary shall have received evidence in writing from the rating agencies to
the effect the proposed transfer will not result in a downgrade, qualification,
reduction or withdrawal of any rating initially assigned or to be assigned to
any securities issued in connection with the Loan.
 

26

--------------------------------------------------------------------------------





Any such Assumption shall not be construed as to relieve any current Guarantors
of their obligations under any guarantees or indemnity agreements executed in
connection with the Note, provided that if Transferee or a party associated with
Transferee approved by Beneficiary in its sole discretion assumes the
obligations of the current Guarantors under their guarantees or indemnity
agreements and Transferee or such party associated with Transferee if
applicable, executes, without any cost or expense to Beneficiary, a new
guarantee and/or indemnity agreement in form and substance satisfactory to
Beneficiary, then Beneficiary shall release the current Guarantors from all
obligations first arising under their guarantees or indemnity agreements after
the closing of such Assumption;


(d) Beneficiary’s Rights. Except as provided in subparagraph 15(c) above,
Beneficiary reserves the right to condition the consent required hereunder upon
a modification of the terms hereof and on assumption of the Note, this Deed of
Trust and the Loan Documents as so modified by the proposed Transferee, payment
of an assumption fee, and all of Beneficiary’s expenses incurred in connection
with such transfer, the approval by a rating agency of the proposed transferee,
the proposed transferee’s continued compliance with the covenants set forth in
this Deed of Trust, including, without limitation, the covenants contained in
Paragraph 17, or such other conditions as Beneficiary shall determine in its
sole discretion to be in the interest of Beneficiary. All of Beneficiary’s
out-of-pocket expenses incurred shall be payable by Grantor whether or not
Beneficiary consents to the Assumption. Beneficiary shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Note immediately due and payable upon
Grantor’s prohibited sale, conveyance, mortgage, grant, bargain, encumbrance,
pledge, assignment, or transfer of the Property without Beneficiary’s consent.
This provision shall apply to every sale, conveyance, mortgage, grant, bargain,
encumbrance, pledge, assignment, or transfer of the Property regardless of
whether voluntary or not, or whether or not Beneficiary has consented to any
previous sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, or transfer of the Property.
 
16. No Additional Liens. Grantor covenants not to execute any deed of trust,
security agreement, assignment of leases and rents or other agreement granting a
lien (except the liens granted to Beneficiary and Trustee by the Loan Documents)
or, except as set forth in Paragraph 2 above, take or fail to take any other
action which would result in a lien against the interest of Grantor in the
Property without the prior written consent of Beneficiary.
 
17. Single Asset Entity. Grantor and any other entity required by Beneficiary to
be a Special Purpose Entity pursuant to the provisions of this Paragraph 17 or
otherwise (a “Required SPE”) shall not hold or acquire, directly or indirectly,
any ownership interest (legal or equitable) in any real or personal property
other than the Property, or become a shareholder of or a member or partner in
any entity which acquires any property other than the Property, until such time
as the Indebtedness has been fully repaid. Grantor’s and any Required SPE’s
articles of incorporation, partnership agreement or operating agreement, as
applicable, (w) as to Grantor, limit its purpose to the acquisition, ownership,
operation and disposition of the Property, and as to any Required SPE, limit its
purpose to acting as the general partner of the limited partnership that owns
the Property, or a member of the limited liability company that owns the
Property, or the general partner of any Required SPE which is a limited
partnership, or a member of any Required SPE which is a limited liability
company, (x) prohibit other activities, mergers, consolidations and asset sales
until such
 

27

--------------------------------------------------------------------------------





 
time as the Indebtedness has been fully repaid, (y) contain separateness
covenants satisfactory to Beneficiary, and (z) provide that such provisions
shall not be amended without the prior written consent of Beneficiary. Grantor
covenants that:
 
(a) Grantor is organized solely for the purpose of acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating the Property, entering into the Loan Documents with the Beneficiary,
refinancing the Property in connection with a permitted repayment of the Loan,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; and any Required SPE is organized solely for the
purpose of acting as a general partner of the limited partnership that owns the
Property, or a member of the limited liability company that owns the Property,
or the general partner of any Required SPE which is a limited partnership, or a
member of any Required SPE which is a limited liability company;
 
(b) Grantor is not engaged and will not engage in any business unrelated to the
acquisition, development, ownership, management or operation of the Property,
and any Required SPE is not engaged and will not engage in any business
unrelated to (1) acting as general partner of the limited partnership that owns
the Property, (2) acting as a member of the limited liability company that owns
the Property, (3) acting as general partner of any Required SPE which is a
limited partnership, or (4) acting as a member of any Required SPE which is a
limited liability company;
 
(c) Grantor does not have and will not have any assets other than those related
to the Property and any Required SPE does not have and will not have any assets
other than its partnership interest in the limited partnership that owns the
Property, or its member interest in the limited liability company that owns the
Property or acts as the general partner of such limited partnership or managing
member of such limited liability company, as applicable;
 
(d) neither Grantor nor any Required SPE have engaged, sought or consented to
and will not, without the affirmative vote of all of its members, managers,
directors or general partners, as applicable (including the Independent
Person(s) (as hereinafter defined)), engage in, seek or consent to any
dissolution, winding up, liquidation, consolidation, merger, sale of all or
substantially all of its assets, transfer of partnership or membership
interests, or amendment of its limited partnership agreement, articles of
incorporation, bylaws, articles of organization, certificate of formation,
limited liability company agreement and/or operating agreement (as applicable)
with respect to the matters set forth in this definition (in each case, except
as permitted hereunder or otherwise with Beneficiary’s prior written consent);
 
(e) Any Grantor or Required SPE that is a limited partnership has as its only
general partners, Special Purpose Entities that are corporations, limited
partnerships or limited liability companies;
 
(f) Any Grantor or Required SPE that is a limited liability company, if such
limited liability company has more than one member, has at least one manager
that is a Special Purpose Entity that owns at least 1.0% (one percent) of the
equity of such limited liability company;
 
 

28

--------------------------------------------------------------------------------





 
(g) Any Grantor or Required SPE that is a limited liability company, if such
limited liability company has only one member, (1) has been formed under
Delaware law and (2) has an individual or entity, which is an Independent
Person(s) or Required SPE, respectively, that shall become a member of the
limited liability company upon the dissolution or disassociation of the member;
 
(h) Grantor and any Required SPE (1) have articles of organization, a
certificate of formation, limited liability company agreement and/or an
operating agreement, as applicable (if such entity is a limited liability
company), (2) have a limited partnership agreement (if such entity is a limited
partnership), or (3) have a certificate of incorporation, articles or bylaws (if
such entity is a corporation) that, in each case, provide that such entity will
not, without the affirmative vote of all (including the Independent Person(s))
of its members, managers, directors, or general partners, as applicable: (i)
dissolve, merge, liquidate or consolidate and, as to any Required SPE, permit
Grantor (as applicable) to dissolve, merge, liquidate, or consolidate; (ii)
except as permitted herein, sell all or substantially all of its assets or, as
to any Required SPE, the assets of the Grantor (as applicable), (iii) engage in
any other business activity, or amend its organizational documents with respect
to the matters set forth in this definition without the consent of the
Beneficiary; or (iv) file a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings with respect to itself or, as to any Required
SPE, with respect to Grantor (as applicable);
 
(i) Grantor and any Required SPE have not and shall not, without the affirmative
vote of all (including the Independent Person(s)) of its member, managers,
directors or general partners, as applicable: (i) dissolve, merge, liquidate, or
consolidate, or, as to any Required SPE, permit Grantor (as applicable) to
dissolve, merge, liquidate, or consolidate; (ii) except as permitted herein,
sell all or substantially all of its assets or, as to any Required SPE, the
assets of the Grantor (as applicable), (iii) engage in any other business
activity, or amend its organizational documents, or, with respect to any
Required SPE, amend the organizational documents of Grantor, with respect to the
matters set forth in this definition without the consent of the Beneficiary; or
(iv) file a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings with respect to itself or, as to any Required SPE, with respect to
Grantor;
 
(j) each of Grantor and any Required SPE is solvent and pays its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same become due, and endeavors to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;
 
(k) each of Grantor and any Required SPE has not failed and will not fail to
correct any known misunderstanding regarding the separate identity of such
entity;
 
(l) each of Grantor and any Required SPE will file its own tax returns;
provided, however, that its assets and income may be included in a consolidated
tax return of its parent companies if inclusion on such consolidated tax return
is in compliance with applicable law
 

29

--------------------------------------------------------------------------------





 
or, in the event that such Grantor or Required SPE is a disregarded entity for
federal tax purposes, then its assets and income may be included on the tax
returns filed by its owner;
 
(m) each of Grantor and any Required SPE has maintained and will maintain its
own resolutions and agreements;
 
(n) each of Grantor and any Required SPE (1) has not commingled and will not
commingle its funds or assets with those of any other person, (2) will pay its
obligations solely with its own assets, and (3) has not participated and will
not participate in any cash management system with any other person other than
Beneficiary;
 
(o) each of Grantor and any Required SPE has held and will hold its assets in
its own name;
 
(p) each of Grantor and any Required SPE has conducted and will conduct its
business in its name or in a name franchised or licensed to it by an entity
other than an Affiliate of Grantor;
 
(q) each of Grantor and any Required SPE has maintained and will maintain its
balance sheets, operating statements and other entity documents separate from
any other Person and has not permitted and will not permit its assets to be
listed as assets on the financial statement of any other entity except as
required or permitted by generally accepted accounting principles; provided,
however, that any such consolidated financial statement shall contain a note
indicating that it maintains separate balance sheets and operating statements
for such Grantor or Required SPE, respectively, and, if it is the Grantor, for
the Property.
 
(r) each of Grantor and any Required SPE has a sufficient number of employees in
light of its contemplated business operations, which may be none;
 
(s) each of Grantor and any Required SPE has observed and will observe all
partnership, corporate or limited liability company formalities, as applicable;
 
(t) each of Grantor and any Required SPE has no, and will have no, Indebtedness
(including loans (whether or not such loans are evidenced by a written
agreement) between such Grantor or Required SPE, respectively, and any
Affiliates of Grantor) other than (i) with respect to Grantor, the Loan, (ii)
with respect to Grantor or any Required SPE, unsecured liabilities incurred in
the ordinary course of business relating to the routine administration of
Grantor or such Required SPE, respectively, and, with respect to Grantor only,
unsecured liabilities incurred in the ordinary course of business relating to
the ownership and operation of the Property, which liabilities are owed to
unrelated third parties, are not more than sixty (60) days past the date
incurred (unless disputed in accordance with applicable law), are not evidenced
by a note and are paid when due, and which amounts are normal and reasonable
under the circumstances, and shall not exceed $1,900,000.00;
 
(u) each of Grantor and any Required SPE will not guarantee or become obligated
for the debts of any other entity or person or hold out its credits as being
available to satisfy the obligations of others, including not acquiring
obligations or securities of its
 

30

--------------------------------------------------------------------------------





 
partners, members or shareholders (except to the extent that any Required SPE
acting as the general partner of Grantor may become liable for the debts of
Grantor, where Grantor is a limited partnership);
 
(v) each of Grantor and any Required SPE has not and will not acquire
obligations of its partners, members or shareholders or any other Affiliate;
 
(w) each of Grantor and any Required SPE has allocated and will allocate fairly
and reasonably any overhead expenses that are shared with any Affiliate,
including, but not limited to, paying for shared office space and services
performed by any employee of an Affiliate;
 
(x) each of Grantor and any Required SPE has not maintained or used, and will
not maintain or use, invoices and checks bearing the name of any other Person,
and will use its own stationery for written communications with all other
Persons;
 
(y) each of Grantor and any Required SPE has not pledged and will not pledge its
assets for the benefit of any other Person except as permitted or required
pursuant to this Deed of Trust;
 
(z) each of Grantor and any Required SPE has held itself out and identified
itself and will hold itself out and identify itself as a separate and distinct
entity under its own name or in a name franchised or licensed to it by an entity
other than an Affiliate of Grantor;
 
(aa) each of Grantor and any Required SPE has maintained and will maintain its
assets in such a manner that it will not be costly or difficult to segregate,
ascertain or identify its individual assets from those of any other Person;
 
(bb) each of Grantor and any Required SPE has not made and will not make loans
to any Person or hold evidence of indebtedness issued by any other person or
entity (other than cash and investment-grade securities issued by an entity that
is not an Affiliate of or subject to common ownership with such entity);
 
(cc) each of Grantor and any Required SPE has not identified and will not
identify its partners, members or shareholders, or any Affiliate of any of them,
as a division or part of it, and has not identified itself and shall not
identify itself as a division of any other Person (except to the extent such
treatment may be required under the federal income tax law and similar state law
for disregarded entities);
 
(dd) each of Grantor and any Required SPE has not entered into or been a party
to, and will not enter into or be a party to, any transaction with its partners,
members, shareholders or Affiliates except in the ordinary course of its
business and on terms which are intrinsically fair, commercially reasonable and
are no less favorable to it than would be obtained in a comparable arm’s-length
transaction with an unrelated third party;
 
(ee) each of Grantor and any Required SPE does not and will not have any of its
obligations guaranteed by any Affiliate except as otherwise required in the Loan
Documents;
 
 

31

--------------------------------------------------------------------------------





 
(ff) each of Grantor and any Required SPE has complied and will comply with all
of the terms and provisions contained in its organizational documents. The
statement of facts contained in its organizational documents are true and
correct and will remain true and correct;
 
(gg) each of Grantor and any Required SPE has at all times on its board of
directors (if such entity is a corporation) at least two (2) Independent Persons
that are directors, who shall be selected by Grantor or such Required SPE,
respectively, but which must be reasonably satisfactory to Beneficiary;
 
(hh) each of Grantor and any Required SPE (if such entity is a limited liability
company) has at all times at least two (2) Independent Persons who shall act as
managers of the limited liability company, who shall be selected by Grantor or
such Required SPE, respectively, but which must be reasonably satisfactory to
Beneficiary; and
 
(ii) all of the general partners of each of Grantor and any Required SPE (if
such Grantor or such Required SPE is a limited partnership) shall have at all
times at least two (2) Independent Persons who shall act as the managers of the
limited liability company (if such general partner is a limited liability
company), or who shall act as directors on such general partner’s board of
directors (if such general partner is a corporation), all of which Independent
Persons shall be selected by Grantor or such Required SPE, respectively, but
which must be reasonably satisfactory to Beneficiary.
 
For purposes of the foregoing:
 
“Affiliate” means any Person controlling, under common control with, or
controlled by the Person in question.
 
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a person or
entity, whether through ownership of voting securities, by contract or otherwise
 
“Independent Person” shall mean a natural Person who is not at the time of
initial appointment, or at any time while serving as a manager (in the case of a
manager-managed limited liability company), member (in the case of a
member-managed limited liability company), or a director (in the case of a
corporation) of Grantor or any Required SPE, and has not been at any time during
the preceding five (5) years: (a) a stockholder, manager, director, officer,
employee, partner, member, attorney or counsel of Grantor or such Required SPE,
respectively, or any Affiliate of Grantor or such Required SPE, respectively;
(b) a creditor, customer, supplier or other Person who derives any of its
purchases or revenues from its activities with Grantor or such Required SPE,
respectively, or any Affiliate of Grantor or such Required SPE, respectively;
(c) a Person controlling or under common control with any such stockholder,
partner, member, creditor, customer, supplier or other Person; or (d) a member
of the immediate family of any such stockholder, director, officer, employee,
partner, member, creditor, customer, supplier or other Person. A natural Person
who otherwise satisfies the foregoing shall not be disqualified from serving as
an independent director, member or manager of Grantor or any Required SPE if
such individual is at the time of initial appointment, or at any time while
serving as an Independent Person of Grantor or such Required
 

32

--------------------------------------------------------------------------------





 
SPE, respectively, an independent director, member or manager of a “special
purpose entity” affiliated with Grantor or such Required SPE, respectively
(other than any Person which owns any direct or indirect equity interest in
Grantor or such Required SPE, respectively), if such individual is an
Independent Person provided by a nationally-recognized company that provides
professional independent directors or managers if the Person serving as such
Independent Person does not derive more than 5% of his or her annual income from
serving as an independent director, member or manager of Grantor or such
Required SPE, respectively, or any Affiliate of Grantor or such Required SPE,
respectively. For purposes of this paragraph, a “special purpose entity” is an
entity, whose organizational documents contain restrictions on its activities
and impose requirements intended to preserve a Person’s separateness that are
substantially similar to those of Grantor, and provide, inter alia, that it: (a)
is organized for the limited purpose of owning and operating one or more
properties, being the general partner or a member of a borrower or, in a
securitization context, the limited purpose of issuing mortgage or asset-backed
securities; (b) has restrictions on its ability to incur indebtedness, dissolve,
liquidate, consolidate, merge and/or sell assets; (c) may not file voluntarily a
bankruptcy petition on its own behalf or on behalf of a borrower without the
consent of the independent director, manager or member; and (d) shall conduct
itself and cause the borrower in question to conduct itself in accordance with
certain “separateness covenants,” including, but not limited to, the maintenance
of its and such borrower’s books, records, bank accounts and assets separate
from those of any other person or entity.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
“Special Purpose Entity” shall mean a limited partnership, limited liability
company or corporation which, at all times until the Indebtedness is paid and
all Obligations are satisfied, meets all of the requirements of this Paragraph
17.
 
18. Grantor and Lien Not Released. Without affecting the liability of Grantor or
any other person liable for the payment of the Indebtedness, and without
affecting the lien or charge of this Deed of Trust as security for the payment
of the Indebtedness, Beneficiary and Trustee may, from time to time and without
notice to any junior lien holder or holder of any right or other interest in and
to the Property: (a) release any person so liable, (b) waive or modify any
provision of this Deed of Trust or the other Loan Documents or grant other
indulgences, (c) release all or any part of the Property, (d) take additional
security for any obligation herein mentioned, (e) subordinate the lien or charge
of this Deed of Trust, (f) consent to the granting of any easement, or
(g) consent to any map or plan of the Property.
 
19. Uniform Commercial Code Security Agreement and Fixture Filing. This Deed of
Trust shall constitute a security agreement and fixture filing pursuant to the
Uniform Commercial Code in effect from time to time for any of the items
specified herein as part of the Property which, under applicable law, may be
subject to a security interest pursuant to the Uniform Commercial Code
(collectively, the “Collateral”), and Grantor hereby, pursuant to the terms of
this Deed of Trust, grants Beneficiary a security interest in the Collateral.
Any reproduction of this Deed of Trust or of any other security agreement or
financing statement shall be sufficient as a financing statement. In addition,
Grantor agrees to execute and deliver to Beneficiary any financing statements,
as well as
 

33

--------------------------------------------------------------------------------





 
extensions, renewals and amendments thereof, and reproductions of this Deed of
Trust in such form as Beneficiary may require to perfect a security interest
with respect to said items. Grantor shall pay all costs of filing such financing
statements and any extensions, renewals, amendments and releases thereof, and
shall pay all reasonable costs and expenses of any record searches for financing
statements Beneficiary may reasonably require. Grantor shall, at Beneficiary’s
request, at any time and from time to time, execute and deliver to Beneficiary
such financing statements, amendments and other documents and do such acts as
Beneficiary deems necessary in order to establish and maintain valid, attached
and perfected first security interests in the Collateral in favor of
Beneficiary, free and clear of all liens, claims and rights of third parties
whatsoever. Grantor hereby irrevocably authorizes Beneficiary at any time, and
from time to time, to execute and file in any jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the jurisdiction wherein such financing
statement or amendment is filed, or (ii) as being of an equal or lesser scope or
within greater detail, and (b) contain any other information required by Section
5 of Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed regarding the sufficiency or filing
office acceptance of any financing statement or amendment, including (i) whether
the Grantor is an organization, the type of organization and any organization
identification number issued to the Grantor, and (ii) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. Grantor agrees to furnish any such information to
Beneficiary promptly upon request. Grantor further ratifies and affirms its
authorization for any financing statements and/or amendments thereto, executed
and filed by Beneficiary in any jurisdiction prior to the date of this Deed of
Trust. In addition, Grantor covenants to: (w) obtain acknowledgments from any
bailee holding Collateral; (x) obtain consents from any letter of credit
issuers; (y) notify and take steps to perfect Beneficiary’s security interest in
any Commercial Tort Claims; and (z) take any action necessary to vest control in
Beneficiary of any of Grantor’s Electronic Chattel Paper. If an Event of Default
shall occur, Beneficiary, in addition to any other rights and remedies which it
may have, shall have and may exercise immediately and without demand, any and
all rights and remedies granted to a secured party upon default under the
Uniform Commercial Code, including without limitation, the right to take
possession of the Collateral or any part thereof, and to take such other
measures as Beneficiary may deem necessary for the care, protection and
preservation of the Collateral. Upon request or demand of Beneficiary, Grantor
shall, at its expense, assemble the Collateral and make it available to
Beneficiary at a convenient place acceptable to Beneficiary. Grantor shall pay
to Beneficiary on demand any and all expenses, including legal expenses and
attorneys’ fees, incurred or paid by Beneficiary in protecting the interest in
the Collateral and in enforcing the rights hereunder with respect to the
Collateral. Any notice of sale, disposition or other intended action by
Beneficiary with respect to the Collateral sent to Grantor in accordance with
the provisions hereof at least five (5) days prior to such action, shall
constitute commercially reasonable notice to Grantor. Capitalized words and
phrases used herein in this Paragraph 19 and Paragraph 21(c) and not otherwise
defined herein and therein shall have the respective meanings assigned to such
terms in either: (i) Article 9 of the Uniform Commercial Code as in force in
Delaware at the time the financing statement was filed by Beneficiary, or (ii)
Article 9 as in force at any relevant time in Delaware, the meaning to be
ascribed thereto with respect to any particular item of property shall be that
under the more encompassing of the two definitions.
 
 

34

--------------------------------------------------------------------------------





 
FOR PURPOSES OF THE UNIFORM COMMERCIAL CODE THE FOLLOWING INFORMATION IS
FURNISHED:
 

 
a.
The name and address of the record owner of the real estate interest described
in this instrument is:

 

   
Maguire Macquarie - Cerritos I, LLC

   
333 South Grand Avenue, Suite 400

   
Los Angeles, California 90071




 
b.
The name and address of the debtor (Grantor) is:

     

   
Maguire Macquarie - Cerritos I, LLC

   
333 South Grand Avenue, Suite 400

   
Los Angeles, California 90071




 
c.
The name and address of the secured party (Beneficiary) is:




   
LaSalle Bank National Association

   
135 South LaSalle Street

   
Suite 3410

   
Chicago, Cook County, Illinois 60603




 
d.
Information concerning the security interest evidenced by this instrument maybe
obtained from the secured party at its address above.




 
e.
This document covers assets and personal property which are or are to become
fixtures.



20. Events of Default; Acceleration of Indebtedness; Remedies. The occurrence of
any one or more of the following events shall constitute an “Event of Default”
under this Deed of Trust:
 
(a) failure of Grantor to pay (i) within 5 days of the due date, any of the
Indebtedness, including any payment due under the Note or (ii) the outstanding
Indebtedness including all accrued and unpaid interest in full on the Maturity
Date; or
 
(b) failure of Grantor to provide Beneficiary with evidence of renewal of any
insurance required hereunder within 10 days of Beneficiary’s written request
therefore, or
 
(c) failure of Grantor to pay when due any taxes, assessments and other similar
charges levied against the Property, or ground rents, if applicable, except to
the extent sums sufficient to pay such amounts have been escrowed with
Beneficiary as required under Paragraph 3 and Grantor has given notice of such
amounts due to Beneficiary; or
 
(d) failure of Grantor to strictly comply with Paragraphs 15, 16 and 17 of this
Deed of Trust; or
 
 

35

--------------------------------------------------------------------------------





 
(e) failure of Grantor to comply with the financial reporting requirements of
Paragraph 10 within 10 days after written notice from Beneficiary; or
 
(f) a petition under any Chapter of Title 11 of the United States Code or any
similar law or regulation is filed by or against Grantor or any Guarantor (and
in the case of an involuntary petition in bankruptcy, such petition is not
discharged within 60 days of its filing), or a custodian, receiver or trustee
for any of the Property is appointed, or Grantor or any Guarantor makes an
assignment for the benefit of creditors, or any of them are adjudged insolvent
by any state or federal court of competent jurisdiction, or an attachment or
execution is levied against any of the Property; or
 
(g) the occurrence of an “Event of Default” under and as defined in any other
Loan Document; or
 
(h) Grantor is in default in the payment of any indebtedness (other than the
Indebtedness), which default will have a material adverse affect on Grantor’s
performance of its obligations under the Loan Documents, and such default is
declared and is not cured within the time, if any, specified therefor in any
agreement governing the same; or
 
(i) any statement, report or certificate made or delivered to Beneficiary by
Grantor or any Guarantor is not materially true and complete, or any
representation or warranty made or delivered to Beneficiary by Grantor or any
Guarantor is not materially true and correct; or
 
(j) seizure or forfeiture of the Property, or any portion thereof, or Grantor’s
interest therein, resulting from criminal wrongdoing or other unlawful action of
Grantor, its affiliates, or any tenant in the Property under any federal, state
or local law; or
 
(k) failure of Grantor, within 30 days after notice and demand, to satisfy each
and every Obligation, other than those set forth in the subparagraphs above;
provided, however, if such failure to satisfy such Obligation cannot by its
nature be cured within 30 days, and if Grantor commences to cure such failure
promptly after written notice thereof and thereafter diligently pursues the
curing thereof (and then in all events cures such failure within 60 days after
the original notice thereof), Grantor shall not be in default hereunder during
such period of diligent curing; or
 
(l) a default by Grantor under the Ground Lease, which default continues beyond
any applicable grace or cure period provided thereunder.
 
Upon the occurrence of an Event of Default, the Indebtedness, at the option of
the Beneficiary, shall become immediately due and payable without notice to
Grantor, and Beneficiary and Trustee, shall be entitled to immediately exercise
and pursue any or all of the rights and remedies contained in this Deed of Trust
and any other Loan Document or otherwise available at law or in equity. Each
remedy provided in the Loan Documents is distinct and cumulative to all other
rights or remedies under the Loan Documents or afforded by law or equity, and
may be exercised concurrently, independently, or successively, in any order
whatsoever.
 
 

36

--------------------------------------------------------------------------------





 
Notwithstanding any provision herein to the contrary, (i) all notices of default
delivered hereunder to Grantor must be sent simultaneously to Ground Lessor at
the address set forth in Paragraph 33, and Ground Lessor shall have the right,
but not the obligation, to cure any monetary default of Grantor within ten (10)
days after its receipt of such notice and to cure any other default of Grantor
within thirty (30) days after its receipt of such notice; and (ii) neither
Ground Lessor’s right to cure any default or Event of Default nor any exercise
of such right shall constitute an assumption of liability under this Deed of
Trust.
 
21. Entry; Remedies. Upon the occurrence of an Event of Default, Beneficiary may
at any time, at its option and in its sole discretion, declare all Obligations
to be due and payable and the same shall thereupon become immediately due and
payable, including any prepayment charge or fee payable under the terms of any
Obligation; provided, upon the occurrence of any Event of Default described in
clause (c) of Paragraph 20, all Obligations shall automatically be immediately
due and payable. Beneficiary may also do any or all of the following,
concurrently or otherwise, at such time and in such order as Beneficiary may
determine, in its sole discretion, although it shall have no obligation to do
any of the following:
 
(a) Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of Beneficiary's security, enter upon and take possession of the
Property, or any part thereof, and do any acts which Beneficiary deems necessary
or desirable to preserve the value, marketability or rentability of the
Property, or to increase the income therefrom or to protect the security hereof
and, with or without taking possession of any of the Property, sue for or
otherwise collect all rents and profits, including those past due and unpaid,
and apply the same, less costs and expenses of operation and collection,
including reasonable attorneys' fees and expenses, upon the Obligations, all in
such order as Beneficiary may determine. The collection of rents and profits and
the application thereof shall not cure or waive any Event of Default or notice
thereof or invalidate any act done in response thereto or pursuant to such
notice;
 
(b) Bring an action in any court of competent jurisdiction to foreclose this
Deed of Trust or to enforce any of the covenants hereof;
 
(c) Exercise any or all of the remedies available to a secured party under the
Uniform Commercial Code, including, but not limited to:
 
(i) either personally or by means of a court appointed receiver, take possession
of all or any of the Collateral and exclude therefrom Grantor and all others
claiming under Grantor and thereafter hold, store, use, operate, manage,
maintain and control, make repairs, replacements, alterations, additions and
improvements to and exercise all rights and powers of Grantor in respect to the
Collateral; and in the event Beneficiary demands or attempts to take possession
of the Collateral in the exercise of any of its rights hereunder, Grantor
promises and agrees promptly to turn over and deliver complete possession
thereof to Beneficiary;
 
(ii) without notice to or demand upon Grantor, make such payments and do such
acts as Beneficiary may deem necessary to protect its security interest in the
 

37

--------------------------------------------------------------------------------





 
Collateral, including, without limitation, paying, purchasing, contesting or
compromising any encumbrance, charge or lien which is prior or superior to the
security interest granted hereunder, and in exercising any such powers or
authority, to pay all expenses incurred in connection therewith;
 
(iii) require Grantor to assemble the Collateral or any portion thereof at a
place in Los Angeles County, California designated by Beneficiary and promptly
to deliver such Collateral to Beneficiary or an agent or representative
designated by it. Beneficiary, its agents and representatives, shall have the
right, subject to applicable law, to enter upon any or all of the Grantor’s
premises and property to exercise the Beneficiary's rights hereunder;
 
(iv) sell, lease or otherwise dispose of the Collateral at public sale, with or
without having the Collateral at the place of sale, and upon such terms and in
such manner as Beneficiary may determine; and Beneficiary may be a purchaser at
any such sale. Beneficiary shall not be deemed to have accepted any property
other than cash in satisfaction of any Obligation unless Beneficiary shall make
an express written election of said remedy under Uniform Commercial Code Section
9505 or other applicable law;
 
(v) pursuant to the provisions of Uniform Commercial Code Section 9501(4),
proceed as to both the real and some or all of the personal property covered by
the Deed of Trust in accordance with its rights and remedies in respect of said
real property, in which event (i) the other provisions of the Uniform Commercial
Code shall not apply with respect to any portion of the Collateral as to which
Beneficiary makes an election so to proceed, and (ii) the sale of the Collateral
in conjunction with and as one parcel with said real estate shall be deemed to
be a commercially reasonable manner of sale; or
 
(vi) proceed as to some or all of the Collateral separately from said real
property, in which event the requirement of reasonable notice shall be met by
mailing notice of the sale, postage prepaid, to Grantor or any other person
entitled thereto at least ten (10) days before the time of the sale or other
disposition of any of the Collateral.
 
(d) Elect to sell by power of sale the Property which is the Land and the
Improvements or which Beneficiary has elected to treat as the Land and the
Improvements and, upon such election, such notice of Event of Default and
election to sell shall be given as may then be required by law. Thereafter, upon
the expiration of such time and the giving of such notice of sale as may then be
required by law, at the time and place specified in the notice of sale, Trustee
shall sell such property, or any portion thereof specified by Beneficiary, at
public auction to the highest bidder for cash in lawful money of the United
States. Trustee may, and upon request of Beneficiary shall, from time to time,
postpone the sale by public announcement thereof at the time and place noticed
therefor. If the Property consists of several lots, parcels or interests,
Beneficiary may designate the order in which the same shall be offered for sale
or sold. Grantor waives all rights to direct the order in which any of the
Property will be sold in the event of any sale under this Deed of Trust, and
also
 

38

--------------------------------------------------------------------------------





 
any of right to have any of the Property marshalled upon any sale. In the case
of a sale under this Deed of Trust, the said property, real, personal and mixed,
may be sold in one parcel or more than one parcel. Should Beneficiary desire
that more than one such sale or other disposition be conducted, Beneficiary may,
at its option, cause the same to be conducted simultaneously, or successively on
the same day, or at such different days or times and in such order as
Beneficiary may deem to be in its best interest. Any person, including Grantor,
Trustee or Beneficiary, may purchase at the sale. Upon any sale, Trustee shall
execute and deliver to the purchaser or purchasers a deed or deeds conveying the
property so sold, but without any covenant or warranty whatsoever, express or
implied, whereupon such purchaser or purchasers shall be let into immediate
possession. Beneficiary, from time to time before the trustee's sale pursuant to
this section, may rescind any notice of breach or default and of election to
cause to be sold the Property by executing and delivering to Trustee a written
notice of such rescission, which notice, shall also constitute a cancellation of
any prior declaration of default and demand for sale. The exercise by
Beneficiary of such right of rescission shall not constitute a waiver of any
breach or default then existing or subsequently occurring or impair the right of
Beneficiary to execute and deliver to Trustee, as above provided, other
declarations of default and demand for sale, and notices of breach or default,
nor otherwise affect any provision, covenant or condition of the Note and/or of
this Deed of Trust or any of the rights, obligations or remedies of the parties
thereunder or hereunder;
 
(e) In accordance with California Code of Civil Procedure Section 726.5,
Beneficiary may waive its lien against the Property or any portion thereof,
together with fixtures or personal property thereon, to the extent such property
is found to be environmentally impaired, and may exercise any and all rights and
remedies of an unsecured creditor against Grantor and all of Grantor’s assets
and property for the recovery of any deficiency, including, without limitation,
seeking an attachment order under California Code of Civil Procedure Section
483.010. No such waiver shall be final or binding on Beneficiary unless and
until a final money judgment is obtained against Grantor. As between Beneficiary
and Grantor, for purposes of California Code of Civil Procedure Section 726.5,
Grantor shall have the burden of proving that the release or threatened release
was not knowingly or negligently caused or contributed to, or knowingly or
willfully permitted or acquiesced to by Grantor or any related party (or any
affiliate or agent of Grantor or any related party) and that Grantor made
written disclosure of the release to Beneficiary or that Beneficiary otherwise
obtained actual knowledge thereof prior to the making of the loan evidenced by
the Note. Notwithstanding anything to the contrary contained in this Deed of
Trust or the other Loan Documents, Grantor shall be fully and personally liable
for all judgments and awards entered against Grantor pursuant to California Code
of Civil Procedure 726.5 and such liability shall be an exception to any
non-recourse or exculpatory provision in the Note, the Guaranty or the other
Loan Documents and shall not be limited to the original principal amount of the
obligations secured by this Deed of Trust. Grantor’s obligations under this
subparagraph (e) shall survive the foreclosure, deed in lieu of foreclosure,
release, reconveyance or any other transfer of the Property or this Deed of
Trust. For the purpose of any action brought under this Section, Grantor hereby
waives the defense of laches and any applicable statute of limitations. For
purposes of California Code of Civil Procedure 726.5, the acts, knowledge and
notice of each “726.5 Party” shall be attributed to and be deemed to have been
performed by the party or parties then obligated on and liable for payment of
the Note. As used herein, “726.5 Party” shall mean Grantor, any successor
 

39

--------------------------------------------------------------------------------





 
owner to Grantor of all or any portion of the Property, any related party of
Grantor or any such successor and any affiliate or agent of Grantor, any such
successor or any such related party.
 
(f) In accordance with, and subject to limitations of, California Code of Civil
Procedure Section 736, Beneficiary may seek a judgment that Grantor has breached
its covenants, representations and/or warranties with respect to the
environmental matters contained in this Deed of Trust or the other Loan
Documents (the “Environmental Provisions”), and may commence and maintain an
action or actions in any court of competent jurisdiction for enforcement of the
Environmental Provisions and/or recovery of any all costs, damages, expenses,
fees, penalties, fines, judgments, indemnification payments to third parties,
and other out-of-pocket costs or expenses (including, without limitation, court
costs, consultants’ fees and attorneys’ fees, whether incurred in litigation or
not and whether before or after judgment), incurred or advanced by Beneficiary
pursuant to the Environmental Provisions (collectively, the “Environmental
Costs”), excluding, however, any Environmental Costs not permitted to be
recovered pursuant to Section 736 of the California Code of Civil Procedure.
Environmental Costs that are not permitted to be recovered pursuant to Section
736 may be referred to hereinafter as the “Unsecured Environmental Costs,” and
Environmental Costs other than the Unsecured Environmental Costs may be referred
to hereinafter as the “Secured Environmental Costs.” Any Unsecured Environmental
Costs shall not be secured by this Deed of Trust; however, nothing herein shall
prevent Beneficiary from recovering any Unsecured Environmental Costs pursuant
to the unsecured Hazardous Substances Indemnification Agreement of even date
herewith by Grantor and Principals in favor of Beneficiary (“Indemnity
Agreement”), to the extent they are recoverable in accordance with said
Indemnity Agreement. All Secured Environmental Costs incurred by Beneficiary
shall bear interest at the default rate provided under the Note. All Secured
Environmental Costs together with interest thereon at the rate then in effect
under the Note shall be secured by this Deed of Trust and shall enjoy the same
priority as the original principal amount of the Note. Grantor acknowledges and
agrees that notwithstanding any term or provision contained in this Deed of
Trust or in the other Loan Documents, Environmental Costs shall be exceptions to
any nonrecourse or exculpatory provision, if any, and Grantor shall be fully and
personally liable for Environmental Costs. Such liability shall not be limited
to the original principal amount of the obligations secured by this Deed of
Trust. Grantor’s obligations under this subparagraph (f) shall survive
foreclosure, deed in lieu of foreclosure, release, reconveyance or any other
transfer of the Property or this Deed of Trust. For the purposes of any action
brought under this subparagraph, Grantor hereby waives the defense of laches and
any applicable statute of limitations.
 
(g) Upon any sale or sales made under or by virtue of this section, whether made
under the power of sale or by virtue of judicial proceedings or of a judgment or
decree of foreclosure and sale, Beneficiary may bid for and acquire the Property
or any part thereof. In lieu of paying cash for the Property, Beneficiary may
make settlement for the purchase price by crediting against the Obligations the
sales price of the Property, as adjusted for the expenses of sale and the costs
of the action and any other sums for which Grantor is obligated to reimburse
Trustee or Beneficiary under this Deed of Trust;
 
 

40

--------------------------------------------------------------------------------





 
(h) In the event that Grantor has an equity of redemption and the Property is
sold pursuant to the power of sale or otherwise under or by virtue of this
section, the purchaser may, during any redemption period allowed, make such
repairs or alterations on said property as may be reasonably necessary for the
proper operation, care, preservation, protection and insuring thereof. Any sums
so paid together with interest thereon from the time of such expenditures at the
Default Rate (if not prohibited by law, otherwise at the highest lawful contract
rate) shall be added to and become a part of the amount required to be paid for
redemption from such sale;
 
(i) At any time after the occurrence of an Event of Default, Beneficiary may
commence and maintain an action in any court of competent jurisdiction for
specific performance of any of the covenants and agreements contained herein,
and may obtain the aid and direction of the court in the performance of any of
the covenants and agreements contained herein, and may obtain orders or decrees
directing the execution of the same and, in case of any sale hereunder,
directing, confirming or approving its or Trustee's acts and granting it such
relief as may be warranted in the circumstances;
 
(j) To exercise such other rights as Trustee or Beneficiary may have with
respect to the Collateral or otherwise at law or in equity or pursuant to the
terms and conditions of this Deed of Trust or any of the other Loan Documents.
 
22. Expenditures and Expenses. Grantor acknowledges and confirms that
Beneficiary shall impose certain administrative processing and/or commitment
fees in connection with (a) the extension, renewal, modification, amendment and
termination of its loans, (b) the release or substitution of collateral
therefor, (c) obtaining certain consents, waivers and approvals with respect to
the Property, or (d) the review of any Lease or proposed Lease or the
preparation or review of any subordination, non-disturbance and attornment
agreement. In addition, in any civil action to foreclose the lien hereof or
otherwise enforce Trustee’s or Beneficiary’s rights, there shall be allowed and
included as additional Indebtedness in the order or judgment for foreclosure and
sale or other order all expenditures and expenses which may be paid or incurred
by or on behalf of Beneficiary including attorneys’ fees, costs and expenses,
receiver’s fees, costs and expenses, appraiser’s fees, engineers’ fees, outlays
for documentary and expert evidence, stenographers’ charges, publication costs,
and costs (which may be estimates as to items to be expended after entry of said
order or judgment) of procuring all such abstracts of title, title searches and
examination, title insurance policies, Torrens’ Certificates and similar data
and assurances with respect to the title as Beneficiary may deem reasonably
necessary either to prosecute such civil action or to evidence to bidders at any
sale which may be had pursuant to such order or judgment the true condition of
the title to, or the value of, the Property (all said expenditures and expenses
are hereinafter collectively referred to as the “Reimbursable Expenses”). All
Reimbursable Expenses, and such costs, expenses and fees as may be incurred by
Beneficiary at any time or times hereafter in the protection of the Property, in
enforcing the Obligations, and/or the maintenance of the lien established by any
of the Loan Documents, including accountants’ and attorneys’ fees, costs and
expenses in any advice, litigation, or proceeding affecting the Loan Documents
or the Property, whether instituted by Beneficiary, Trustee, Grantor or any
other party, or in preparation for the commencement or defense of any action or
proceeding or threatened action or proceeding, shall be immediately due and
payable to Beneficiary by Grantor, and, to the extent such services relate to
the Hazardous Substance Indemnification Agreement of even date herewith from
Grantor and Guarantors in favor of
 

41

--------------------------------------------------------------------------------





 
Beneficiary, by Grantor and Guarantors, with interest thereon at the Default
Rate set forth in the Note, and shall be secured by the Loan Documents. In
addition, Grantor shall be liable for the payment of all commissions and
brokerage fees relating to the Loan.
 
23. Application of Proceeds of Sale. The proceeds of any sale of the Property
shall be distributed and applied in the order of priority set forth in the Note
with the excess, if any, being applied to any parties entitled thereto as their
rights may appear.
 
24. Appointment of Receiver or Mortgagee in Possession. If an Event of Default
is continuing or if Beneficiary shall have accelerated the Indebtedness,
Beneficiary, upon application to a court of competent jurisdiction, shall be
entitled as a matter of strict right, without notice, and without regard to the
occupancy or value of any security for the Indebtedness, without any showing of
fraud or mismanagement on the part of Grantor or the insolvency of any party
bound for its payment, without regard to the existence of a declaration that the
Indebtedness, or any portion thereof, is immediately due and payable, and
without regard to the filing of a notice of default, to the appointment of a
receiver or the immediate appointment of Beneficiary to take possession of and
to operate the Property, and to collect and apply the rents, issues, profits and
revenues thereof, and Grantor consents to such appointment.
 
25. Forbearance by Beneficiary Not a Waiver. Any forbearance by Beneficiary in
exercising any right or remedy under any of the Loan Documents, or otherwise
afforded by applicable law, shall not be a waiver of or preclude the exercise of
any right or remedy. Beneficiary’s acceptance of payment of any sum secured by
any of the Loan Documents after the due date of such payment shall not be a
waiver of Beneficiary’s right to either require prompt payment when due of all
other sums so secured or to declare a default for failure to make prompt
payment. The procurement of insurance or the payment of taxes or other liens or
charges by Beneficiary shall not be a waiver of Beneficiary’s right to
accelerate the maturity of the Indebtedness, nor shall Beneficiary’s receipt of
any awards, proceeds or damages under Paragraph 5 hereof operate to cure or
waive Grantor’s default in payment or sums secured by any of the Loan Documents.
With respect to all Loan Documents, only waivers made in writing by Beneficiary
shall be effective against Beneficiary.
 
26. Waiver of Statute of Limitations. Grantor hereby waives the right to assert
any statute of limitations as a bar to the enforcement of the lien created by
any of the Loan Documents or to any action brought to enforce the Note or any
other obligation secured by any of the Loan Documents.
 
27. Waiver of Homestead and Redemption. Grantor hereby waives all rights of
homestead exemption in the Property. Except as prohibited by applicable law,
Grantor hereby waives all right of redemption on behalf of Grantor and on behalf
of all other persons acquiring any interest or title in the Property subsequent
to the date of this Deed of Trust, except decree or judgment creditors of
Grantor.
 
28. Jury Trial Waiver. GRANTOR AND BENEFICIARY, BY ITS ACCEPTANCE OF THIS DEED
OF TRUST, EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ITS
RESPECTIVE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR
RELATED TO, THE SUBJECT MATTER
 

42

--------------------------------------------------------------------------------





 
OF THE LOAN DOCUMENTS AND THE BUSINESS RELATIONSHIP THAT IS BEING ESTABLISHED.
THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY GRANTOR AND BY
BENEFICIARY, AND GRANTOR ACKNOWLEDGES ON BEHALF OF ITSELF AND ITS PARTNERS,
MEMBERS, SHAREHOLDERS, AS THE CASE MAY BE, THAT NEITHER BENEFICIARY, TRUSTEE NOR
ANY PERSON ACTING ON BEHALF OF BENEFICIARY OR TRUSTEE HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR HAS TAKEN ANY
ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. GRANTOR AND BENEFICIARY
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT GRANTOR AND BENEFICIARY HAVE ALREADY RELIED ON THIS WAIVER IN
ENTERING INTO THE LOAN DOCUMENTS AND THAT EACH OF THEM WILL CONTINUE TO RELY ON
THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. GRANTOR AND BENEFICIARY FURTHER
ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE
REPRESENTED) IN THE SIGNING OF THE LOAN DOCUMENTS AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL, AND THAT
THEY HAVE HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
29. Indemnification. In addition to any other indemnifications provided in any
of the other Loan Documents, Grantor shall, at its sole cost and expense,
protect, defend, indemnify, release and save harmless Beneficiary, Trustee, or
any person or entity who is or will have been involved in the servicing of this
Loan, as well as the respective affiliates, subsidiaries, persons controlling or
under common control, directors, officers, shareholders, members, partners,
employees, agents, servants, representatives, contractors, subcontractors,
participants, successors and assigns of any and all of the foregoing
(collectively, the “Indemnified Parties”), from and against all liabilities,
obligations, claims, demands, damages, penalties, causes of action, losses,
fines, costs and expenses (including without limitation reasonable attorneys’
fees and expenses), imposed upon or incurred by or asserted against any of the
Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) ownership of this Deed of
Trust, the Property or any interest therein or receipt of any Rents; (b) any
amendment to, or restructuring of, the Indebtedness, the Note, this Deed of
Trust or any other Loan Documents; (c) any and all lawful action that may be
taken by Beneficiary or Trustee in connection with the enforcement of the
provisions of this Deed of Trust or the Note or any other Loan Documents,
whether or not suit is filed in connection with same, or in connection with
Grantor or any Guarantor becoming a party to a voluntary or involuntary federal
or state bankruptcy, insolvency or similar proceeding; (d) any accident, injury
to or death of persons or loss of or damage to property occurring in, on or
about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (e) any failure on
the part of Grantor to perform or comply with any of the terms of this Deed of
Trust; (f) performance of any labor or services or the furnishing of any
materials or other property in respect of the Property or any part thereof; (g)
any failure of the Property to comply with any laws or ordinances affecting or
which may be interpreted to affect the Property; or (h) any representation or
warranty made in the Note, this Deed of Trust or the other Loan Documents being
false or misleading in any respect as of the date such representation or
warranty was made; provided in any event that Grantor shall have no obligation
to any Indemnified Party hereunder with respect to the matters set forth above
arising from the gross negligence or
 

43

--------------------------------------------------------------------------------





 
willful misconduct of that Indemnified Party as determined in a final order by a
court of competent jurisdiction. The obligations and liabilities of Grantor
under this Paragraph 29 are subject to Section 11 of the Note and (A) shall
survive for a period of two (2) years following any release of this Deed of
Trust executed by Beneficiary and satisfaction of the Loan evidenced by the Loan
Documents, and (B) shall survive the transfer or assignment of this Deed of
Trust, the entry of a judgment of foreclosure, sale of the Property by
nonjudicial foreclosure sale, or delivery of a deed in lieu of foreclosure
(including, without limitation, any transfer by Grantor of any of its rights,
title and interest in and to the Property to any party, whether or not
affiliated with Grantor); provided, however, that any act or omission pursuant
to subparagraphs (a) through (h) above was taken or occurred prior to the
payment in full of the Indebtedness.
 
30. Duty to Defend. Upon written request by an Indemnified Party, Grantor shall
defend such Indemnified Party (if requested by an Indemnified Party, in the name
of the Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of the Indemnified
Parties, their attorneys shall control the resolution of the claim or
proceeding. Upon demand, Grantor shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and disbursements of attorneys, engineers, and
other professionals in connection therewith. Any amounts payable to any of the
Indemnified Parties by reason of the application of Paragraph 29 or this
paragraph shall be secured by this Deed of Trust and shall become immediately
due and payable and shall bear interest at the Default Rate specified in the
Note from the date loss or damage is sustained by any of the Indemnified Parties
until paid.
 
31. ERISA. Grantor covenants and agrees that during the term of the Loan, (a)
Grantor is not a and will not become a “party in interest” as defined in Section
3(14) of the Employee Retirement Income Security Act of 1974, as amended, with
respect to any employee benefit plan, (b) Grantor will take no action that would
cause it to (i) become an “employee benefit plan” or (ii) otherwise be
considered “plan assets” as defined in 29 C.F.R. Section 2510.3-101, or “assets
of a governmental plan” subject to regulation under the state statutes, and (c)
Grantor will not sell, assign or transfer the Property, or any portion thereof
or interest therein, to any transferee that does not execute and deliver to
Beneficiary its written assumption of the obligations of this covenant. Grantor
further covenants and agrees to protect, defend, indemnify and hold Beneficiary
harmless from and against all loss, cost, damage and expense (including without
limitation, all attorneys’ fees and excise taxes, costs of correcting any
prohibited transaction or obtaining an appropriate exemption) that Beneficiary
may incur as a result of Grantor’s breach of this covenant. This covenant and
indemnity shall survive the extinguishment of the lien of this Deed of Trust by
foreclosure or action in lieu thereof; furthermore, the foregoing indemnity
shall supersede any limitations on Grantor’s liability under any of the Loan
Documents.
 
32. No Oral Change. This Deed of Trust may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of Grantor or Beneficiary, but only by an agreement in writing
signed by the party against whom enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.
 
 

44

--------------------------------------------------------------------------------





 
33. Notice. Except for any notice required under applicable law to be given in
another manner, (a) any notice to Grantor provided for in the Loan Documents
shall be given by mailing such notice by Federal Express or any other nationally
recognized overnight carrier addressed to Grantor at Grantor’s address stated
above or at such other address as Grantor may designate by notice to Beneficiary
or Trustee as provided herein, and (b) any notice to Trustee or Beneficiary
shall be given by Federal Express or any other nationally recognized overnight
carrier to Trustee’s or Beneficiary’s address stated above or to such other
address as Trustee or Beneficiary may designate by notice to Grantor as provided
herein. Any notice provided for in the Loan Documents shall be deemed to have
been given to Grantor, Trustee or Beneficiary on the first Business Day
following such mailing in the manner designated herein. In addition, notice may
also be given by first class certified mail, return receipt requested, postage
prepaid, addressed to the address set forth above for the party to whom such
notice is to be given and such notice given in this manner shall be deemed
received the third day after such notice was deposited with the United States
Postal Service.
 
Any notice of default delivered to Grantor by Beneficiary hereunder shall also
be simultaneously delivered to Ground Lessor at the following address: The
Cerritos Redevelopment Agency and the City of Cerritos, Civic Center, Bloomfield
Avenue at 183rd Street, Cerritos, California 90703, Attn: City Manager.
 
34. Successors and Assigns Bound; Joint and Several Liability; Agents; Captions.
The covenants and agreements contained in the Loan Documents shall bind, and the
rights thereunder shall inure to, the respective successors and assigns of
Trustee, Beneficiary and Grantor, subject to the provisions of Paragraph 15
hereof. All representations, warranties, covenants and agreements of Grantor
contained in the Loan Documents shall be joint and several. In exercising any
rights under the Loan Documents or taking any actions provided for therein,
Trustee or Beneficiary may act through its employees, agents, or independent
contractors as authorized by Trustee or Beneficiary, respectively. The captions
and headings of the paragraphs of this Deed of Trust are for convenience only
and are not to be used to interpret or define the provisions hereof.
 
35. Governing Law; Jurisdiction; Severability. THIS DEED OF TRUST SHALL BE
GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES,
AND GRANTOR AGREES THAT THE PROPER VENUE FOR ANY MATTERS IN CONNECTION HEREWITH
SHALL BE IN THE STATE OR FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS AS
BENEFICIARY MAY ELECT AND GRANTOR HEREBY SUBMITS ITSELF TO THE JURISDICTION OF
SUCH COURTS FOR THE PURPOSE OF ADJUDICATING ANY MATTERS RELATED TO THE LOAN,
PROVIDED, HOWEVER, THAT TO THE EXTENT THE MANDATORY PROVISIONS OF THE LAWS OF
ANOTHER JURISDICTION RELATING TO (i) THE PERFECTION OR THE EFFECT OF PERFECTION
OR NON-PERFECTION OF THE SECURITY INTERESTS IN ANY OF THE PROPERTY, (ii) THE
LIEN, ENCUMBRANCE OR OTHER INTEREST IN THE PROPERTY GRANTED OR CONVEYED BY THIS
DEED OF TRUST, OR (iii) THE AVAILABILITY OF AND PROCEDURES RELATING TO ANY
REMEDY HEREUNDER OR RELATED TO THIS DEED OF TRUST ARE REQUIRED TO BE GOVERNED BY
SUCH OTHER JURISDICTION’S LAWS, SUCH OTHER LAWS SHALL BE DEEMED TO GOVERN AND
CONTROL, AND GRANTOR AGREES THAT THE PROPER VENUE FOR ANY SUCH MATTERS REQUIRED
TO BE GOVERNED BY
 

45

--------------------------------------------------------------------------------





 
SUCH OTHER JURISDICTION’S LAWS SHALL BE IN SUCH OTHER JURISDICTION, AND GRANTOR
HEREBY SUBMITS ITSELF TO THE JURISDICTION OF SUCH OTHER JURISDICTION FOR THE
PURPOSE OF ADJUDICATING ANY SUCH MATTERS REQUIRED TO BE GOVERNED BY THE LAW OF
SUCH JURISDICTION. THE INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS DEED OF TRUST OR THE LOAN DOCUMENTS SHALL NOT AFFECT OR IMPAIR
THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THE REMAINDER OF THIS DEED OF TRUST
AND THE OTHER LOAN DOCUMENTS, AND TO THIS END, THE PROVISIONS OF THIS DEED OF
TRUST AND THE OTHER LOAN DOCUMENTS ARE DECLARED TO BE SEVERABLE.
 
36. Release. Upon payment of all sums secured by this Deed of Trust, Beneficiary
shall cause Trustee to release this Deed of Trust. Upon written request of
Beneficiary stating that all sums secured hereby have been paid, and upon
surrender of this Deed of Trust and the Note to Trustee for cancellation,
Trustee shall reconvey the Property then held hereunder. The recitals in any
such reconveyance of any matters of fact shall be conclusive proof of the truth
thereof. The grantee in such reconveyance may be described as “the person or
persons legally entitled thereto”. Grantor shall pay Beneficiary’s and Trustee’s
reasonable costs incurred in releasing this Deed of Trust and any financing
statements related hereto.
 
37. Covenants Running with the Land. All covenants, conditions, warranties,
representations and other obligations contained in this Deed of Trust and the
other Loan Documents are intended by Grantor, Trustee and Beneficiary to be, and
shall be construed as, covenants running with the Property until the lien of
this Deed of Trust has been fully released by Beneficiary.
 
38. Terms. As used in the Loan Documents, (i) “Business Day” means a day when
banks are not required or authorized to be closed in Chicago, Illinois or New
York, New York; and (ii) the words “include” and “including” shall mean
“including but not limited to” unless specifically set forth to the contrary.
 
39. Loss of Note. Upon notice from Beneficiary of the loss, theft, or
destruction of the Note and upon receipt of indemnity reasonably satisfactory to
Grantor from Beneficiary, or in the case of mutilation of the Note, upon
surrender of the mutilated Note, Grantor shall make and deliver a new note of
like tenor in lieu of the then to be superseded Note.
 
40. Changes in the Laws Regarding Taxation. If any law is amended, enacted or
adopted after the date of this Deed of Trust which deducts the Indebtedness from
the value of the Property for the purpose of taxation or which imposes a tax,
either directly or indirectly, on the Indebtedness of Beneficiary’s interest in
the Property, Grantor will pay such tax, with interest and penalties thereon, if
any. In the event Beneficiary is advised by counsel chosen by it that the
payment of such tax or interest and penalties by Grantor would be unlawful or
taxable to Beneficiary or unenforceable or provide the basis for a defense of
usury, then in any such event, Beneficiary shall have the option, by written
notice of not less than forty-five (45) days, to declare the Indebtedness
immediately due and payable.
 
41. Substitution of Trustee. Beneficiary may, from time to time by written
instrument executed and acknowledged by Beneficiary and recorded in the county
or counties where the
 

46

--------------------------------------------------------------------------------





 
Property is located, and by otherwise complying with the provisions of any
applicable statutes, substitute a successor or successors for the Trustee named
herein or acting hereunder. Any fees or expenses payable to Trustee are the
obligation of Grantor.
 
42. Exculpation. This Deed of Trust and other Loan Documents and all of
Grantor’s obligations hereunder and thereunder are subject to the provisions of
Paragraph 11 of the Note entitled Exculpation. All of the provisions of the
Note, including Paragraph 11, are incorporated herein by this reference.
 
43. Disclosure of Information. Beneficiary shall have the right (but shall be
under no obligation) to make available to any party for the purpose of granting
participation in or selling, transferring, assigning or conveying all or any
part of the Loan (including any governmental agency or authority and any
prospective bidder at any foreclosure sale of the Property) any and all
information which Beneficiary may have with respect to the Property, Lease(s),
Grantor and any Guarantor, whether provided by Grantor, any Guarantor or any
third party or obtained as a result of any environmental assessments. Grantor
and each Guarantor agree that Beneficiary shall have no liability whatsoever as
a result of delivering any such information to any third party, and Grantor and
each Guarantor, on behalf of themselves and their successors and assigns, hereby
release and discharge Beneficiary from any and all liability, claims, damages,
or causes of action, arising out of, connected with or incidental to the
delivery of any such information to any third party.
 
44. Sale of Loan; Securitization. Grantor acknowledges and agrees that
Beneficiary may, at any time and without the consent of Grantor or any
Guarantor, sell, transfer, securitize, assign and convey all or any portion of
its right, title and interest in and to the Loan, the servicing of the Loan, the
Loan Documents, any guaranties given in connection with the Loan and any
collateral given to secure the Loan. In addition, Beneficiary may issue one or
more participations therein, or consummate one or more private or public
securitizations of rated single- or multi-class securities (collectively, the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”). Grantor covenants to cooperate with
Beneficiary’s efforts in the sale, transfer, rating and/or securitization of the
Loan (including cooperating with third parties, including, but not limited to,
the Applicable Rating Agencies (as defined in the Note) and potential investors
to facilitate the rating and Securitization of the Loan). At the request of
Beneficiary, and to the extent not already required to be provided by Grantor
under the Note, Grantor shall use reasonable efforts to provide information not
in the possession of Beneficiary or which may be reasonably required by
Beneficiary in order to satisfy the market standards to which Beneficiary
customarily adheres or which may be reasonably required by prospective investors
and/or applicable rating agencies in connection with any such Securitization
including, without limitation, to:
 
(a) provide additional and/or updated financial and other information with
respect to the Property, Grantor, Guarantors and the manager, managing member or
general partner, as the case may be, of Grantor (“Grantor Manager”), and budgets
relating to the Property (collectively, together with all information previously
provided by or at the expense of the Grantor, Guarantors and Grantor Manager,
the “Provided Information”), together with appropriate verification and/or
consents related to the Provided Information through letters
 

47

--------------------------------------------------------------------------------





 
of auditors or opinions of counsel of independent attorneys reasonably
acceptable to Beneficiary and the Applicable Rating Agencies;
 
(b) assist in preparing descriptive materials for presentations to any or all of
the Applicable Rating Agencies, and work with, and if requested, supervise,
third-party service providers engaged by Grantor, Guarantors and their
respective affiliates to obtain, collect, and deliver information reasonably
requested or required by Beneficiary or requested or required by the Applicable
Rating Agencies;
 
(c) deliver (i) revised opinions of counsel as to non-consolidation, due
execution and enforceability with respect to the Property, Grantor, Guarantors
and their respective affiliates and the Loan Documents, and (ii) revised
organizational documents for Grantor, which counsel opinions and organizational
documents shall be reasonably satisfactory to Beneficiary and the Applicable
Rating Agencies;
 
(d) if required by any Applicable Rating Agency, use commercially reasonable
efforts to deliver such additional tenant estoppel letters, subordination
agreements or other agreements from parties to agreements that affect the
Property, which estoppel letters, subordination agreements or other agreements
shall be reasonably satisfactory to Beneficiary and the Applicable Rating
Agencies;
 
(e) make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Grantor, Guarantors and the Loan
Documents as may be reasonably requested by Beneficiary or the Applicable Rating
Agencies and consistent with the facts covered by such representations and
warranties as they exist on the date thereof, including the representations and
warranties made in the Loan Documents (which such representations and warranties
may include that there are no misstatements and/or omissions in the information
relating to Grantor, the Property and the Loan that has been furnished to or
approved by Grantor);
 
(f) execute such amendments to the Loan Documents as may be requested by
Beneficiary or the Applicable Rating Agencies to effect the Securitization
and/or deliver one or more new component notes to replace the original Note or
modify the original Note to reflect multiple components of the Loan (provided
such new notes or modified note shall have the same weighted average coupon, the
same weighted average amortization and the same maturity date of the original
Note), and modify the cash management agreement, if any, with respect to the
newly created components such that the pricing and marketability of the
Securities and the size of each class of Securities and the rating assigned to
each such class by the Applicable Rating Agencies shall provide the most
favorable rating levels and achieve the optimum rating levels for the Loan;
provided, however, any such amendments or modifications shall not modify any
material economic terms or materially increase Grantor's obligations under the
Loan Documents;
 
(g) If requested by Beneficiary, cooperate with Beneficiary in preparing and
providing any information, as well as reviewing any such information regarding
the Property, Grantor, Guarantors, Grantor Manager, and their affiliates, and
the Loan which is contained in a preliminary or final private placement
memorandum, prospectus, prospectus
 

48

--------------------------------------------------------------------------------





 
supplement (including any amendment or supplement to either thereof), or other
disclosure document to be used by Beneficiary or any affiliate thereof; and
 
(h) supply to Beneficiary such documentation, financial statements and reports
in form and substance required in order to comply with any applicable securities
laws. All out of pocket third party costs and expenses incurred by Grantor in
connection with Grantor's complying with requests made under this Paragraph 44
(including, without limitation, the fees and expenses of the Applicable Rating
Agencies) shall be paid by Beneficiary. Upon Grantor’s written request (which
request shall include copies of receipts, invoices, cancelled checks or other
evidence of payment by Grantor) Beneficiary shall reimburse Grantor for all such
out of pocket third party costs and expenses incurred by Borrower in connection
with Borrower complying with requests made under this Paragraph 44.
 
Any such sale, transfer, participation, securitization of all or any portion of
the Note, this Deed of Trust and/or other Loan Documentation including, without
any limitation, with respect to any whole loan sale or securitization of the
Loan shall be deemed a “Secondary Market Transaction”.


45. Actions and Proceedings. Beneficiary and Trustee have the right to appear in
and defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Grantor, which
Beneficiary and Trustee, in their discretion, decide should be brought to
protect their respective interests in the Property. Beneficiary and Trustee
shall, at their option, be subrogated to the lien of any deed of trust or other
security instrument discharged in whole or in part by the Indebtedness, and any
such subrogation rights shall constitute additional security for the payment of
the Indebtedness.
 
46. No Third Party Beneficiaries. The provisions of this Deed of Trust and the
other Loan Documents are for the benefit of Grantor and Beneficiary and shall
not inure to the benefit of any third party (other than any successor or
assignee of Beneficiary). This Deed of Trust and the other Loan Documents shall
not be construed as creating any rights, claims or causes of action against
Beneficiary or any of its officers, directors, agents or employees in favor of
any party other than Grantor including but not limited to any claims to any sums
held in the Replacement Reserve, the TI and Leasing Reserve or the Cingular
Reserve.
 
47. Customer Identification - USA Patriot Act Notice; OFAC. Beneficiary hereby
notifies Grantor that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56, signed into law October 26, 2001), as amended (the
“Act”), and Beneficiary’s policies and practices, Beneficiary is required to
obtain, verify and record certain information and documentation that identifies
Grantor, which information includes the name and address of Grantor and such
other information that will allow Beneficiary to identify Grantor in accordance
with the Act. Grantor represents and covenants that it is not and will not
become a person (individually, a “Prohibited Person” and collectively
“Prohibited Persons”) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, U.S. Department
of the Treasury (the “OFAC List”) or otherwise subject to any other prohibitions
or restriction imposed by laws, rules, regulations or executive orders,
including Executive Order No. 13224, administered by OFAC (collectively the
“OFAC Rules”). Grantor represents and covenants that it also (a) is not and will
not become owned or controlled by a Prohibited Person, (b) is not acting and
will not act for or on behalf of a Prohibited Person, (c) is not otherwise
associated with and will not become associated
 

49

--------------------------------------------------------------------------------





 
with a Prohibited Person, (d) is not providing and will not provide any
material, financial or technological support for or financial or other service
to or in support of acts of terrorism or a Prohibited Person. Grantor will not
transfer any interest in Grantor to or enter into a Lease with a Prohibited
Person. Grantor shall immediately notify Beneficiary if Grantor has knowledge
that any Guarantor or any member or beneficial owner of Grantor or any Guarantor
is or becomes a Prohibited Person or (i) is indicted on or (ii) arraigned and
held over on charges involving money laundering or predicate crimes to money
laundering. Grantor will not enter into any Lease or any other transaction or
undertake any activities related to the Loan in violation of the federal Bank
Secrecy Act, as amended (“BSA”), 31 U.S.C. §5311, et seq. or any federal or
state laws, rules, regulations or executive orders, including, but not limited
to, 18 U.S.C. §§1956, 1957 and 1960, prohibiting money laundering and terrorist
financing (collectively “Anti-Money Laundering Laws”). Grantor shall (A) not use
or permit the use of any proceeds of the Loan in any way that will violate
either the OFAC Rules or Anti-Money Laundering Laws, (B) comply and cause all of
its subsidiaries to comply with applicable OFAC Rules and Anti-Money Laundering
Laws, (C) provide information as Beneficiary may require from time to time to
permit Beneficiary to satisfy its obligations under the OFAC Rules and/or the
Anti-Money Laundering Laws and (D) not engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the foregoing. Grantor shall immediately notify
Beneficiary if any Tenant becomes a Prohibited Person or (1) is convicted of,
(2) pleads nolo contendere to, (3) is indicted on, or (4) is arraigned and held
over on charges involving money laundering or predicate crimes to money
laundering.
 
48. Exhibits and Riders. The following Exhibits and Riders (which may contain
additional representations, warranties, and covenants) are attached to this Deed
of Trust and hereby made a part of this Deed of Trust: Exhibit A (legal
description for Land) Exhibit B (definition of Personal Property), and Exhibit C
(pending and threatened litigation).
 
49. Counterparts. This Deed of Trust may be executed in any number of
counterparts each of which shall be deemed to be an original but all of which
when taken together shall constitute one agreement.
 
50. Disclaimers. The relationship of Grantor and Beneficiary under this Deed of
Trust and the other Loan Documents is, and shall at all times remain, solely
that of Grantor and Beneficiary; and Beneficiary neither undertakes nor assumes
any responsibility or duty to Grantor or to any third party with respect to the
Property. Notwithstanding any other provisions of this Deed of Trust and the
other Loan Documents: (i) Beneficiary is not, and shall not be construed to be,
a partner, joint venturer, member, alter ego, manager, controlling person or
other business associate or participant of any kind of Grantor and Beneficiary,
and Beneficiary does not intend to ever assume such status; (ii) Beneficiary’s
activities in connection with this Deed of Trust and the other Loan Documents
shall not be “outside the scope of activities of a Beneficiary of money”: within
the meaning of California Civil Code Section 3434, as amended or recodified from
time to time, and Beneficiary does not intend to ever assume any responsibility
to any person for the quality, suitability, safety or condition of the Property;
and (iii) Beneficiary shall not be deemed responsible for or a participant in
any acts, omissions or decisions of Grantor.
 
Beneficiary shall not be directly or indirectly liable or responsible for any
loss, claim, cause of action, liability, indebtedness, damage or injury of any
kind or character to any person or property
 

50

--------------------------------------------------------------------------------





 
arising from any construction on, or occupancy or use of, the Property, whether
caused by or arising from: (i) any defect in any building, structure, grading,
fill, landscaping, or other improvements thereon or in any on-site or off-site
improvement or other facility therein or thereon; (ii) any act or omission of
Grantor or any of Grantor’s agents, employees, independent contractors,
licensees or invitees; (iii) any accident in or on the Property or any fire,
flood, or other casualty or hazard thereon; (iv) the failure of Grantor or any
of Grantor’s licensees, employees, invitees, agents, independent contractors, or
other representatives to maintain the Property in a safe condition; or (v) any
nuisance made or suffered on any part of the Property.
 
51. Clearing Account. During the term of the Loan, Grantor shall establish and
maintain a segregated account (the “Clearing Account”) with Bank of the West
(“Clearing Bank”), in trust for the benefit of Beneficiary, which Clearing
Account shall be under the sole dominion and control of Beneficiary. The
Clearing Account shall be entitled “Maguire Macquarie - Cerritos I, LLC, as
Grantor and LaSalle Bank National Association, as Beneficiary, pursuant to
Leasehold Deed of Trust, Security Agreement and Fixture Filing dated as of
January __, 2006 - Clearing Account”. The Clearing Account shall be an “Eligible
Account” (as defined in the Cash Management Agreement) and shall not be
commingled with other monies held by Grantor or Clearing Bank. All monies now or
hereafter deposited into the Clearing Account shall be deemed additional
security for the Indebtedness. Grantor hereby grants to Beneficiary a first
priority security interest in the Clearing Account and all deposits at any time
contained therein and the proceeds thereof and will take all actions necessary
to maintain in favor of Beneficiary a perfected first priority security interest
in the Clearing Account. In addition, Grantor hereby authorizes Beneficiary to
prepare and file UCC Financing Statements and continuations thereof. Grantor
shall not further pledge, assign or grant any security interest in the Clearing
Account or the monies deposited therein or permit any lien or encumbrance to
attach thereto, or any levy to be made thereon, or any UCC Financing Statements,
except those naming Beneficiary as the secured party, to be filed with respect
thereto. 
 
Grantor shall, or shall cause the property manager (“Manager”), if any, to,
deliver irrevocable written instructions to all tenants under Leases to deliver
all Rents payable thereunder directly to the Clearing Account. Grantor shall,
and shall cause Manager, if any, to, deposit all amounts received by Grantor or
Manager constituting Rents into the Clearing Account within one (1) Business Day
after receipt thereof.
 
Beneficiary and/or any servicer shall have the sole right to make withdrawals
from the Clearing Account and all costs and expenses for establishing and
maintaining the Clearing Account shall be paid by Grantor. In addition, Grantor
shall obtain from Clearing Bank its agreement to transfer to the Cash Management
Account (defined below) in immediately available funds by federal wire transfer
all amounts on deposit in the Clearing Account once every Business Day.
 
Upon the occurrence and during the continuance of an Event of Default,
Beneficiary may, in addition to any and all other rights and remedies available
to Beneficiary, apply any sums then present in the Clearing Account to the
payment of the Indebtedness in such order and priority as Beneficiary shall
determine.
 
Grantor shall indemnify, defend and hold Beneficiary harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way
 

51

--------------------------------------------------------------------------------





 
connected with the Clearing Account (unless arising from the gross negligence or
willful misconduct of Beneficiary) or the performance of the obligations for
which the Clearing Account was established.
 
52. Cash Management Account. Simultaneously herewith, Grantor and Beneficiary
shall enter into a Cash Management Agreement (“Cash Management Agreement”) with
LaSalle Bank National Association, as “Agent”. Grantor shall establish and
maintain a segregated Eligible Account (the “Cash Management Account”) to be
held by Agent in trust and for the benefit of Beneficiary, which Cash Management
Account shall be under the sole dominion and control of Beneficiary. The Cash
Management Account shall be entitled “Maguire Macquarie - Cerritos I, LLC, as
Grantor and LaSalle Bank National Association, as Beneficiary, pursuant to
Leasehold Deed of Trust, Security Agreement and Fixture Filing dated as of
January __, 2006 - Cash Management Account”. All monies now or hereafter
deposited into the Cash Management Account shall be deemed additional security
for the Indebtedness. Grantor hereby grants to Beneficiary a first priority
security interest in the Cash Management Account and all deposits at any time
contained therein and the proceeds thereof and will take all actions necessary
to maintain in favor of Beneficiary a perfected first priority security interest
in the Cash Management Account. In addition, Grantor hereby authorizes
Beneficiary to prepare and file UCC Financing Statements and continuations
thereof. Grantor will not in any way alter or modify the Cash Management Account
and will notify Beneficiary of the account number thereof. Grantor shall not
further pledge, assign or grant any security interest in the Cash Management
Account or the monies deposited therein, or permit any lien or encumbrance to
attach thereto, or any levy to be made thereon, or any UCC Financing Statements,
except those naming Beneficiary as the secured party, to be filed with respect
thereto.
 
On each date that a payment is due Beneficiary under the Loan Documents (a
“Payment Date”) (or, if such Payment Date is not a Business Day, on the
immediately preceding Business Day) all funds on deposit in the Cash Management
Account shall be applied by Beneficiary as provided in the Cash Management
Agreement. Subject to the terms and conditions of the Cash Management Agreement,
Beneficiary and/or any servicer shall have the sole right to make withdrawals
from the Cash Management Account and all costs and expenses for establishing and
maintaining the Cash Management Account shall be paid by Grantor.
 
The insufficiency of funds on deposit in the Cash Management Account shall not
relieve Grantor from the obligation to make any payments, as and when due
pursuant to this Deed of Trust and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
 
Upon the occurrence of and during the continuance of an Event of Default,
Beneficiary may, in addition to any and all other rights and remedies available
to Beneficiary, apply any sums then present in the Cash Management Account to
the payment of the Indebtedness in such order and priority as Beneficiary shall
determine.
 
Grantor hereby agrees that Beneficiary may modify the Cash Management Agreement
for the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Deed of Trust and the other Loan
Documents and Beneficiary shall provide notice thereof to Grantor.
 
 

52

--------------------------------------------------------------------------------





 
Grantor shall indemnify, defend and hold Beneficiary harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the Cash
Management Account (unless arising from the gross negligence or willful
misconduct of Beneficiary) or the performance of the obligations for which the
Cash Management Account was established.
 
Notwithstanding anything to the contrary contained in this Deed of Trust and the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, during a Cash Management Period (as defined in the Cash Management
Agreement), Grantor’s obligations with respect to the payment of the monthly
debt service payment required under the Note and amounts due hereunder for
escrows for taxes, ground rents, insurance, Replacement Reserves, TI and Leasing
Reserves, Cingular Reserves and any other payment reserves established pursuant
to this Deed of Trust or any other Loan Document shall be deemed satisfied to
the extent sufficient amounts are deposited in the Cash Management Account
established pursuant to the Cash Management Agreement to satisfy such
obligations on the dates each such payment is required, regardless of whether
any of such amounts are so applied by Beneficiary.
 
53. No Offset. Under no circumstances shall Grantor fail or delay to perform (or
resist the enforcement of) any of its obligations in connection with this Deed
of Trust or any of the other Loan Documents because of any alleged offsetting
claim or cause of action against Beneficiary (or any indebtedness or obligation
of Beneficiary) which has not been confirmed in a final judgment of a court of
competent jurisdiction (sustained on appeal, if any) against Beneficiary, and
Grantor hereby waives any such rights of setoff (or offset) which it might
otherwise have with respect to any such claims or causes of action against
Beneficiary (or any such obligations or indebtedness of Beneficiary), unless and
until such right of setoff is confirmed and liquidated by such a final judgment.
Grantor further waives any right that it might otherwise have to require a
marshalling of any security of Beneficiary or to direct the order in which
Beneficiary pursues its rights or remedies with respect to any of its security.
 
54. Waivers. Grantor expressly waives and relinquishes any and all rights and
remedies which Grantor may have or be able to assert by reason of any laws
pertaining to the rights and remedies of sureties or any law pertaining to the
marshalling of assets and any exemption from execution or sale of the Property
or any part thereof. Further, Grantor shall not at any time claim, take or
insist upon any benefit or advantage now or hereafter in force providing for the
valuation or appraisal of the Land or the Improvements, or any part thereof,
prior to any sale or sales thereof, nor after any such sale or sales, claim or
exercise any right under any statute to redeem the property so sold or any
property thereof.
 
55. Continuation of Payments. Notwithstanding any taking by eminent domain or
other governmental action causing injury to, or decrease in value of, the
Property and creating a right to compensation therefor, Grantor shall continue
to make the required payments of principal and interest on the Note and all
other payments required by this Deed of Trust and the other Loan Documents. If,
prior to the receipt by Beneficiary of such award or compensation, the Property
shall have been sold in any action or proceeding to foreclose this Deed of
Trust, Beneficiary shall have the right to receive said award or compensation to
the extent of any deficiency found to be due upon such sale, with interest
thereon, whether or not a deficiency judgment on this Deed of Trust shall
 

53

--------------------------------------------------------------------------------





 
have been sought or recovered, together with reasonable counsel fees and the
costs and disbursements incurred by Beneficiary in connection with the
collection of such award or compensation.
 
56. Delivery of Recorded Mortgage. If California Civil Code Section 3110.5 is
applicable to Grantor in connection with the Loan, as soon as practicable
following recordation of this Deed of Trust Grantor shall deliver to any general
contractor a copy of the recorded Deed of Trust, certified by the county
recorder and shall otherwise fully comply with said Section 3110.5.
 
57. Request for Notice. Grantor hereby requests that any notice of default and
any notice of sale hereunder be mailed to it at the address set forth in the
introductory paragraph of this Deed of Trust. In accordance with Section 2924b,
Civil Code, Grantor hereby requests that a copy of any notice of default and a
copy of any notice of sale hereunder be mailed to The Cerritos Redevelopment
Agency and the City of Cerritos, Civic Center, Bloomfield Avenue at 183rd
Street, Cerritos, California 90703, Attn: City Manager.
 
58. Ground Lease Covenants, Representations and Warranties. Grantor represents
and warrants to Beneficiary that Grantor is the tenant, by assignment under the
Ground Lease. Grantor further warrants and represents to Beneficiary that:
 
(a) the Ground Lease or a memorandum thereof has been recorded; the Ground Lease
permits the interest of the lessee thereunder to be encumbered by this Deed of
Trust; and there has been no material change in the terms of the Ground Lease
since the recordation of the Ground Lease or memorandum thereof, with the
exception of written instruments which are related to this Deed of Trust;
 
(b) except for easements, liens and restrictions listed in a schedule of
exceptions to coverage in the title insurance policy accepted by Beneficiary
insuring Trustee’s and Beneficiary’s respective interests in the Property,
Grantor’s interest in the Ground Lease is not subject to any liens or
encumbrances superior to, or of equal priority with, this Deed of Trust, other
than Ground Lessor’s related fee interest;
 
(c) Grantor’s interest in the Ground Lease is assignable to Beneficiary upon
notice to, but without the consent of, Ground Lessor, (or, if any such consent
is required, it has been obtained prior to the date hereof) and upon a
foreclosure of the Deed of Trust as provided herein, or upon the acquisition by
Beneficiary of Grantor’s leasehold estate in the Property by a deed in lieu of
foreclosure, are further assignable by Beneficiary upon notice to, but without a
need to obtain the consent of, the Ground Lessor, subject to compliance with the
terms and conditions set forth in the Ground Lease;
 
(d) the Ground Lease is in full force and effect, and, after due inquiry and
investigation, Grantor has no knowledge of an existing defaults under such
Ground Lease, or any existing conditions which, but for the passage of time or
the giving of notice, would result in a default under the terms of such Ground
Lease;
 
(e) the Ground Lease requires the Ground Lessor thereunder to give notice of any
default by Grantor to Beneficiary; and the Ground Lease further provides that no
notices of
 

54

--------------------------------------------------------------------------------





 
termination given under such Ground Lease are effective against Beneficiary
unless copies have been delivered to Beneficiary in the manner described in the
Ground Lease;
 
(f) the Ground Lease provides that Beneficiary is permitted a reasonable
opportunity (including, where necessary, sufficient time to gain possession of
the interest of Grantor under the Ground Leases) to cure any defaults under the
Ground Lease after the receipt of notice of any such default before the Ground
Lessor thereunder may terminate the Ground Lease, provided Beneficiary notifies
Ground Lessor of its intention to cure such default and Beneficiary promptly
commences and diligently pursues such cure to completion;
 
(g) the Ground Lease has an original term (including any extension options set
forth therein) which extends not less than 20 years beyond the term of the Loan;
 
(h) nothing under the terms of the Ground Lease precludes any insurance proceeds
other than in respect of a total or substantially total loss or taking, from
being applied either to the repair or restoration of all or part of the
Property, with the Beneficiary or a trustee appointed by Beneficiary having the
right to hold and disburse such proceeds as the repair or restoration progresses
(except in such cases where a provision entitling another party to hold and
disburse such proceeds would not be viewed as commercially unreasonable by
Beneficiary), or to the payment of the outstanding principal balance of the
Loan, together with any accrued interest thereon;
 
(i) the Ground Lease requires the Ground Lessor to enter into new leases with
Beneficiary upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding, provided that
Beneficiary cure any defaults that are susceptible to being cured by
Beneficiary, and further provided that Beneficiary has furnished Ground Lessor
with a written notice as to Beneficiary’s name and address; and
 
(j) the Ground Lease provides that no amendments, changes, cancellations,
attributions, surrenders or modifications may be made to the Ground Lease
without the consent of Beneficiary.
 


GRANTOR PLEASE NOTE: UPON THE OCCURRENCE OF A DEFAULT, CALIFORNIA PROCEDURE
PERMITS THE TRUSTEE TO SELL THE PROPERTY AT A SALE HELD WITHOUT SUPERVISION BY
ANY COURT AFTER EXPIRATION OF A PERIOD PRESCRIBED BY LAW. UNLESS YOU PROVIDE AN
ADDRESS FOR THE GIVING OF NOTICE, YOU MAY NOT BE ENTITLED TO NOTICE OF THE
COMMENCEMENT OF SALE PROCEEDINGS. BY EXECUTION OF THIS DEED OF TRUST, YOU
CONSENT TO SUCH PROCEDURE. BENEFICIARY URGES YOU TO GIVE PROMPT NOTICE OF ANY
CHANGE IN YOUR ADDRESS SO THAT YOU MAY RECEIVE PROMPTLY ANY NOTICE GIVEN
PURSUANT TO THIS DEED OF TRUST.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]
 


 

55

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, Grantor has executed this Deed of Trust or has caused the
same to be executed by its representatives thereunto duly authorized.
 
Grantor:
 
MAGUIRE MACQUARIE - CERRITOS I, LLC,
a Delaware limited liability company


By: /s/ Dallas E. Lucas                                                       
Name:  Dallas E. Lucas
Its:       Executive Vice President and Chief Financial Officer